



Exhibit 10.21


Amended and Restated
Credit Agreement
Dated as of March 15, 2016,
among
FCStone Merchant Services, LLC,
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
and
Bank of Montreal,
as Administrative Agent



--------------------------------------------------------------------------------

BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner



















--------------------------------------------------------------------------------





Table of Contents


Section 1.
The Credit Facilities                            1    

Section 1.1.
Commitments                             1

Section 1.2.
Applicable Interest Rates                        5

Section 1.3.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    7

Section 1.4.
Manner of Borrowing Loans and Designating Applicable Interest
Rates                                7

Section 1.5.
Maturity of Loans                            9

Section 1.6.
Prepayments                            9

Section 1.7.
Default Rate                            10

Section 1.8.
Evidence of Indebtedness                        11

Section 1.9.
Funding Indemnity                        11

Section 1.10.
Commitment Terminations                    12

Section 1.11.
Substitution of Lenders                        12

Section 1.12.
Defaulting Lenders                        13

Section 1.13.
Cash Collateral for Fronting Exposure                15

Section 2.
Fees                                    16

Section 2.1.
Fees                                16

Section 3.
Place and Application of Payments                    17

Section 3.1.
Place and Application of Payments                17

Section 3.2.
Account Debit                            19

Section 4.
Guaranties and Collateral                        19

Section 4.1.
Guaranties                                19

Section 4.2.
Collateral                                19

Section 4.3.
Further Assurances                        19

Section 5.
Definitions; Interpretation                        20

Section 5.1.
Definitions                                20

Section 5.2.
Interpretation                            45

Section 5.3.
Change in Accounting Principles                    45

Section 6.
Representations and Warranties                    46

Section 6.1.
Organization and Qualification                    46

Section 6.2.
Holdings and Borrower Subsidiaries                46

Section 6.3.
Authority and Validity of Obligations                46

Section 6.4.
Use of Proceeds; Margin Stock                    47

Section 6.5.
Financial Reports                            47

Section 6.6.
No Material Adverse Change                    48

Section 6.7.
Full Disclosure                            48

Section 6.8.
Trademarks, Franchises, and Licenses                48

Section 6.9.
Governmental Authority and Licensing                48






--------------------------------------------------------------------------------





Section 6.10.
Good Title                                49

Section 6.11.
Litigation and Other Controversies                49

Section 6.12.
Taxes                                49

Section 6.13.
Approvals                                49

Section 6.14.
Affiliate Transactions                        49

Section 6.15.
Investment Company                        50

Section 6.16.
ERISA                                50

Section 6.17.
Compliance with Laws                        50

Section 6.18.
Anti-Corruption Laws and Sanctions                50

Section 6.19.
Other Agreements                            50

Section 6.20.
Solvency                                50

Section 6.21.
No Default                                51

Section 6.22.
No Broker Fees                            51

Section 6.23.
Material Contracts                            51

Section 7.
Conditions Precedent                            51

Section 7.1.
All Credit Events                            51

Section 7.2.
Conditions to the Effectiveness of this Agreement        52

Section 8.
Covenants                                54

Section 8.1.
Maintenance of Business                        54

Section 8.2.
Maintenance of Properties                    54

Section 8.3.
Taxes and Assessments                        54

Section 8.4.
Insurance                                54

Section 8.5.
Financial Reports                            55

Section 8.6.
Inspection                                57

Section 8.7.
Borrowings and Guaranties                    57

Section 8.8.
Liens                                59

Section 8.9.
Investments, Acquisitions, Loans and Advances            60

Section 8.10.
Mergers, Consolidations and Sales                61

Section 8.11.
Maintenance of Borrower Subsidiaries                62

Section 8.12.
Dividends and Certain Other Restricted Payments        62

Section 8.13.
ERISA                                62

Section 8.14.
Compliance with Laws                        63

Section 8.15.
Burdensome Contracts with Affiliates                63

Section 8.16.
No Changes in Fiscal Year                    63

Section 8.17.
Formation of Borrower Subsidiaries                63

Section 8.18.
Change in the Nature of Business                    63

Section 8.19.
Use of Proceeds                            63

Section 8.20.
No Restrictions                            64

Section 8.21.
Performance of Duties; Amendment of Material Contracts    64

Section 8.22.
Tangible Net Worth                        64

Section 8.23.
Compliance with Sanctions                    64

Section 8.24.
Deposit Accounts                            65

Section 8.25.
Material Contracts                            65

Section 8.26.
Most favored Lenders                        65

Section 9.
Events of Default and Remedies                    66






--------------------------------------------------------------------------------





Section 9.1.
Events of Default                            66

Section 9.2.
Non‑Bankruptcy Defaults                    68

Section 9.3.
Bankruptcy Defaults                        68

Section 9.4.
Collateral for Undrawn Letters of Credit                69

Section 9.4.
Notice of Default                            70

Section 10.
Change in Circumstances                        70

Section 10.1.
Change of Law                            70

Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR                                71

Section 10.3.
Increased Cost and Reduced Return                71

Section 10.4.
Lending Offices                            72

Section 10.5.
Discretion of Lender as to Manner of Funding            73

Section 11.
The Administrative Agent                        73

Section 11.1.
Appointment and Authorization of Administrative Agent    73

Section 11.2.
Administrative Agent and its Affiliates                73

Section 11.3.
Action by Administrative Agent                    73

Section 11.4.
Consultation with Experts                        74

Section 11.5.
Liability of Administrative Agent; Credit Decision        74

Section 11.6.
Indemnity                                75

Section 11.7.
Resignation of Administrative Agent and Successor Administrative
Agent                                75

Section 11.8.
Hedging Liability; Funds Transfer and Deposit Account Liability
Arrangements                            76

Section 11.9.
Designation of Additional Agents                    76

Section 11.10.
Authorization to Release or Subordinate or Limit Liens        76

Section 11.11.
Authorization to Enter into, and Enforcement of, the Collateral
Documents                            77

Section 11.12.
Authorization of Administrative Agent to File Proofs of Claim    77

Section 11.13.
L/C Issuer.                                78

Section 12.
The Guarantees                            78

Section 12.1.
The Guarantees                            78

Section 12.2.
Guarantee Unconditional                        79

Section 12.3.
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances                            80

Section 12.4.
Subrogation                            80

Section 12.5.
Subordination                            81

Section 12.6.
Waivers                                81

Section 12.7.
Limit on Recovery                        81

Section 12.8.
Stay of Acceleration                        81

Section 12.9.
Benefit to Guarantors                        81

Section 12.10.
Keepwell                                81










--------------------------------------------------------------------------------







Section 13.
Miscellaneous                                82

Section 12.1.
Withholding Taxes                        82

Section 13.2.
No Waiver, Cumulative Remedies                86

Section 13.3.
Non‑Business Days                        86

Section 13.4.
Intentionally Omitted                        86

Section 13.5.
Survival of Representations                    86

Section 13.6.
Survival of Indemnities                        86

Section 13.7.
Sharing of Set‑Off                        86

Section 13.8.
Notices                                87

Section 13.9.
Counterparts, Integration; Effectiveness.                88

Section 13.10.
Successors and Assigns                        88

Section 12.11.
Participants                            88

Section 13.12.
Assignments                            89

Section 13.13.
Amendments                            91

Section 13.14.
Headings                                92

Section 13.15.
Costs and Expenses; Indemnification                92

Section 13.16.
Set‑off                                93

Section 13.17.
Entire Agreement                            93

Section 13.18.
Governing Law                            94

Section 13.19.
Severability of Provisions                        94

Section 13.20.
Excess Interest                            94

Section 13.21.
Construction                            94

Section 13.22.
Lender’s and L/C Issuer’s Obligations Several            95

Section 13.23.
Submission to Jurisdiction; Waiver of Jury Trial            95

Section 13.24.
USA Patriot Act                            95

Section 13.25.
Confidentiality                            95

Section 13.26.
Amendment and Restatement                    96

Section 13.27.
Equalization of Loans                        96

Signature Page                                        S‑1







--------------------------------------------------------------------------------





Amended and Restated
Credit Agreement
This Amended and Restated Credit Agreement is entered into as of March 15, 2016
by and among FCStone Merchant Services, LLC, a Delaware limited liability
company (the “Borrower”), INTL FCStone Inc., a Delaware corporation
(“Holdings”), the Borrower Subsidiaries (as hereinafter defined), as Guarantors,
the several financial institutions from time to time party to this Agreement, as
Lenders, and Bank of Montreal, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent as provided herein. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in Section 5.1 hereof.
Preliminary Statement
The Borrower, the Guarantors, the Lenders and the Administrative Agent are
currently party to that certain Credit Agreement dated as of August 10, 2012, as
amended (the “Original Credit Agreement”). The Borrower hereby requests that
certain amendments be made to the Original Credit Agreement and, for the sake of
clarity and convenience, that the Original Credit Agreement be restated as so
amended.
Now, Therefore, in consideration of the recital set forth above, which by this
reference is incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the Borrower, the
Guarantors, the Lenders and the Administrative Agent hereby agree that upon
satisfaction or waiver of the conditions precedent to the initial Credit Event
hereinafter set forth, the Original Credit Agreement and all of the Exhibits and
Schedules thereto shall be amended and as so amended shall be restated in their
entirety to read as follows:
Section 1.
The Credit Facilities.Section 1.    The Credit Facilities

Section 1.1.    CommitmentsSection 1.1.    Commitments.
(a)    Loans. Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (individually a
“Loan” and collectively for all the Lenders the “Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Commitment, subject to any reductions thereof pursuant to the terms
hereof, before the Termination Date. The sum of the aggregate principal amount
of Loans and L/C Obligations at any time outstanding shall not exceed the lesser
of (i) the Commitments in effect at such time and (ii) the Borrowing Base as
then determined and computed. Each Borrowing of Loans shall be made ratably by
the Lenders in proportion to their respective Percentages. As provided in
Section 1.4(a) hereof, the Borrower may elect that each Borrowing of Loans be
either Base Rate Loans or Eurodollar Loans. Loans may be repaid and the
principal amount thereof reborrowed before the Revolving Credit Termination
Date, subject to the terms and conditions hereof.
(b)    Letters of Credit. (i) General Terms. Subject to the terms and conditions
hereof, as part of the Credit, the L/C Issuer shall issue standby and commercial
letters of credit (each a “Letter of Credit”) for the account of Borrower in an
aggregate undrawn face amount up to the L/C Sublimit. Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Percentage of the amount of each
drawing thereunder and, accordingly, Letters of Credit shall constitute usage of
the Commitment of each Lender pro rata in an amount equal to its Percentage of
the L/C Obligations then outstanding.





--------------------------------------------------------------------------------





(ii)    Applications. At any time before the Termination Date, the L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit in
U.S. Dollars, in a form satisfactory to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or thirty (30) days prior to the Termination Date, in an aggregate face amount
as set forth above, upon the receipt of an application duly executed by the
Borrower for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (A) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (B) except as otherwise provided
herein or in Section 1.6 or Section 1.13 hereof, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (C) if the L/C Issuer is not timely reimbursed for the amount of
any drawing under a Letter of Credit on the date such drawing is paid, except as
otherwise provided for in Section 1.4(c) hereof, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of
360 days and the actual number of days elapsed). If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Administrative Agent or the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non‑renewal before the time necessary to prevent such automatic
extension if before such required notice date: (A) the expiration date of such
Letter of Credit if so extended would be after the Termination Date, (B) the
Commitments have been terminated, or (C) a Default or an Event of Default exists
and either the Administrative Agent or the Required Lenders (with notice to the
Administrative Agent) have given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit. The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 hereof and the other terms of this Section 1.1(b).
(iii)    The Reimbursement Obligations. Subject to Section 1.1(b)(ii) hereof,
the obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 Noon (Chicago time) on the following Business Day, in immediately
available funds at the Administrative Agent’s principal office in Chicago,
Illinois, or such other office as the Administrative Agent may designate in
writing to the Borrower (who shall thereafter cause to be distributed to the
L/C Issuer such amount(s) in like funds). If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations therein in the manner set forth in Section 1.3(e) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.3(e) below.
(iv)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (iii) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (B) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any





--------------------------------------------------------------------------------





respect, (C) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (D) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer ; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
determined by a court of competent jurisdiction by final and nonappealable
judgment), the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(v)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrower to pay any
Reimburse-ment Obligation at the time required on the date the related drawing
is to be paid, as set forth in Section 1.1(b)(iii) above, or if the L/C Issuer
is required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a request from the L/C Issuer (with a copy to the
Administrative Agent) to such effect, if such request is received before
1:00 p.m. (Chicago time), or not later than 1:00 p.m. (Chicago time) the
following Business Day, if such request is received after such time, pay to the
Administrative Agent for the account of the L/C Issuer an amount equal to such
Participating Lender’s Percentage of such unpaid or recap-tured Reimbursement
Obligation together with interest on such amount accrued from the date the
related payment was made by the L/C Issuer to the date of such payment by such
Participating Lender at a rate per annum equal to: (A) from the date the related
payment was made by the L/C Issuer to the date two (2) Business Days after
payment by such Participating Lender is due hereunder, the Federal Funds Rate
for each such day and (B) from the date two (2) Business Days after the date
such payment is due from such Participating Lender to the date such payment is
made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall thereafter be entitled to receive its
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Percentage thereof as a Lender hereunder. The several obligations of the
Participating Lenders to the L/C Issuer under this Section 1.1(b) shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set‑off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever. Without limiting the generality





--------------------------------------------------------------------------------





of the foregoing, such obligations shall not be affected by any Default or Event
of Default or by any reduction or termination of any Commitment of any Lender,
and each payment by a Participating Lender under this Section 1.1(b) shall be
made without any offset, abatement, withholding or reduction whatsoever.
(vi)    Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment) that the L/C Issuer may suffer or incur in connection with any Letter
of Credit issued by it. The obligations of the Participating Lenders under this
Section 1.1(b)(vi) and all other parts of this Section 1.1(b) shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
(vii)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice (or such longer period if
required by the Administrative Agent) to the Administrative Agent of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
(viii)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (A) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (B) references herein to the term
“L/C Issuer ” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit
Section 1.2.    Applicable Interest RatesSection 1.2.    Applicable Interest
Rates. (a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, or created by conversion from a Eurodollar
Loan, until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day,





--------------------------------------------------------------------------------





with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred‑thousandth of a percentage point) for deposits in
U.S. Dollars for a one‑month interest period as reported on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as of 11:00 a.m. (London, England time) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) divided by
(ii) one (1) minus the Eurodollar Reserve Percentage, provided that in no event
shall the “LIBOR Quoted Rate” be less than 0.00%.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable





--------------------------------------------------------------------------------





to the principal amount of the Eurodollar Loan scheduled to be made as part of
such Borrowing, provided that in no event shall “LIBOR” be less than 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
Section 1.3.    Minimum Borrowing Amounts; Maximum Eurodollar
LoansSection 1.3.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans shall be in an amount not less than $200,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted shall be in an
amount equal to $500,000 or such greater amount which is an integral multiple of
$100,000. Without the Administrative Agent’s consent, there shall not be more
than ten (10) Borrowings of Eurodollar Loans outstanding hereunder at any one
time.
Section 1.4.    Manner of Borrowing Loans and Designating Applicable Interest
RatesSection 1.4.    Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower shall give
notice to the Administrative Agent by no later than 10:00 a.m. (Chicago time):
(i) at least three (3) Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans. The Loans included in each Borrowing shall bear interest initially at the
type of rate specified in such notice of a new Borrowing. Thereafter, subject to
the terms and conditions hereof, the Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing or, subject
to the minimum amount requirement for each outstanding Borrowing set forth in
Section 1.3 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit A (Notice of Borrowing) or
Exhibit B (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
notice to the Borrower by the Administrative Agent or the Required Lenders (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) hereof with
respect to the Borrower, without notice), no Borrowing of





--------------------------------------------------------------------------------





Eurodollar Loans shall be advanced, continued, or created by conversion if any
Default or Event of Default then exists. The Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.4(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.4(a) and such Borrowing is not prepaid in accordance with
Section 1.6(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans. In the event the Borrower fails to give notice pursuant to
Section 1.4(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Credit on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received





--------------------------------------------------------------------------------





from such Lender by the Administrative Agent immediately upon demand, the
Borrower will, on demand, repay to the Administrative Agent the proceeds of the
Loan attributable to such Lender with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 1.9 hereof so
that the Borrower will have no liability under such Section with respect to such
payment.
Section 1.5.    Maturity of LoansSection 1.5.    Maturity of Loans. Each Loan,
both for principal and interest not sooner paid, shall mature and be due and
payable by the Borrower on the Termination Date.
Section 1.6.    Prepayments.Section 1.6.    Prepayments (a) Optional. The
Borrower may prepay in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $200,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 1.3 hereof remains outstanding) any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by the
Borrower to the Administrative Agent or, in the case of a Borrowing of Base Rate
Loans, notice delivered by the Borrower to the Administrative Agent no later
than 10:00 a.m. (Chicago time) on the date of prepayment (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Eurodollar Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 1.9 hereof.
(b)    Mandatory. (i) The Borrower shall, on each date the Commitments are
reduced pursuant to Section 1.10 hereof, prepay the Loans and, if necessary,
prefund the L/C Obligations by the amount, if any, necessary to reduce the sum
of the aggregate principal amount of Loans and L/C Obligations then outstanding
to the amount to which the Commitments have been so reduced.
(ii)    If at any time the sum of the unpaid principal balance of the Loans, and
the L/C Obligations then outstanding shall be in excess of the Borrowing Base as
then determined and computed (including, at the option of the Administrative
Agent, daily computations of the Borrowing Base based upon mark-to market value
of Eligible Commodities and the Hedging Value of Hedging Agreements), the
Borrower shall immediately and without notice or demand pay over the amount of
the excess to the Administrative Agent for the account of the Lenders as and for
a mandatory prepayment on such Obligations, with each such prepayment first to
be applied to the Loans until paid in full with any remaining balance to be held
by the Administrative Agent in the Collateral Account as security for the
Obligations owing with respect to the Letters of Credit.
(iii)    Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.6(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.6(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.9 hereof. Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4.
(c)    Any amount of Loans paid or prepaid before the Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.





--------------------------------------------------------------------------------





Section 1.7.    Default RateSection 1.7.    Default Rate. Notwithstanding
anything to the contrary contained herein, while any Event of Default exists or
after acceleration, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of all Loans and Reimbursement Obligations, letter of credit fees and
other amounts at a rate per annum equal to:
(a)    for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect; and
(b)    for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;
(c)    for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 1.1(b) with respect to such Reimbursement Obligation;
(d)    for any Letter of Credit, the sum of 2.0% plus the L/C Participation Fee
due under Section 2.1(b) with respect to such Letter of Credit; and
(e)    for any other amount owing hereunder not covered by clauses (a) through
(d) above, the sum of 2% plus the Applicable Margin plus the Base Rate from time
to time in effect;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
Section 1.8.    Evidence of IndebtednessSection 1.8.    Evidence of
Indebtedness. (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the form of Exhibit C (each promissory note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns in the amount of the relevant
Commitment. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant





--------------------------------------------------------------------------------





to Section 13.12) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
Section 1.9.    Funding IndemnitySection 1.9.    Funding Indemnity. If any
Lender shall incur any loss, cost or expense (including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or re‑employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or the relending or reinvesting of such deposits or amounts paid
or prepaid to such Lender) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 1.4(a) hereof,
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.
Section 1.10.    Commitment TerminationsSection 1.10.    Commitment
Terminations. (a) Optional Terminations. The Borrower shall have the right at
any time and from time to time, upon five (5) Business Days prior written notice
to the Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 or such greater amount that is an integral multiple of
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Percentages, provided that the Commitments may not be reduced to an
amount less than the sum of the aggregate principal amount of Loans and
L/C Obligations then outstanding. Any termination of the Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Commitments.
(b)    Any termination of the Commitments pursuant to this Section 1.10 may not
be reinstated.
Section 1.11.    Substitution of LendersSection 1.11.    Substitution of
Lenders. In the event (a) the Borrower receives a claim from any Lender for
compensation under Section 10.3 or 13.1 hereof, (b) the Borrower receives notice
from any Lender of any illegality pursuant to Section 10.1 hereof, (c) any
Lender is then a Defaulting Lender, or (d) a Lender fails to consent to an
amendment or waiver requested under Section 13.13 hereof at a time when the
Required Lenders have approved such amendment or waiver (any such Lender
referred to in clause (a), (b), (c), or (d) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law,





--------------------------------------------------------------------------------





require, at its expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.12;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 1.9 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 10.3 or payments required to be made pursuant to
Section 13.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender failing to consent
to an amendment, waiver or consent, the applicable assignee shall have consented
to the such amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section    1.12.    Defaulting Lenders Section 1.12.    Defaulting Lenders .
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 1.13; fourth, as the Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by





--------------------------------------------------------------------------------





the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 1.13; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Percentages of the Commitments without giving effect to
Section 1.12(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 1.13.
(C)    With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non‑Defaulting Lender pursuant
to clause (iv) below, (y) pay to each L/C Issuer, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non‑Defaulting Lenders in accordance with their respective
Percentages (calculated without regard to such Defaulting Lender’s Commitments)
but only to the extent that (x) the conditions set forth in Section 7.1 are
satisfied





--------------------------------------------------------------------------------





at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Loans and interests in
L/C Obligations of any Non‑Defaulting Lender to exceed such Non‑Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 1.13.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Percentages (without giving effect
to Section 1.12(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 1.13.    Cash Collateral for Fronting Exposure Section 1.13.    Cash
Collateral for Fronting Exposure At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
1.12(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).





--------------------------------------------------------------------------------





(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 1.13 or Section 1.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 1.13(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.13, the
Person providing Cash Collateral and each L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
Section 2.
Fees.Section 2.    Fees

Section 2.1.    FeesSection 2.1.    Fees. (a) Commitment Fee. The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Percentages a commitment fee at the rate per annum equal
to the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) on the average daily Unused Commitments. Such
commitment fee shall be payable quarterly in arrears on the last day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the date hereof) and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.
(b)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 1.1(b), the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.25% of
the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the Closing
Date, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Percentages, a letter of credit
fee (the “L/C Participation Fee”) at a rate per annum equal to 2.50% (computed
on the basis of a year of 360 days and the actual number of days elapsed) of the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.
(c)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to in writing from time to
time between the Administrative Agent and the Borrower.
(d)    Audit Fees. The Borrower shall pay to the Administrative Agent for its
own use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any





--------------------------------------------------------------------------------





Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than two (2) such audits per calendar year.
Section 3.
Place and Application of PaymentsSection 3.    Place and Application of
Payments.

Section 3.1.    Place and Application of PaymentsSection 3.1.    Place and
Application of Payments. All payments of principal of and interest on the Loans
and the Reimbursement Obligations, and all other Obligations payable by the
Borrower under this Agreement and the other Loan Documents, shall be made by the
Borrower to the Administrative Agent by no later than 3:00 p.m. (Chicago time)
on the due date thereof at the office of the Administrative Agent in Chicago,
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), for the benefit of the Lender(s) or the L/C Issuer entitled
thereto. Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day. All such payments
shall be made in U.S. Dollars, in immediately available funds at the place of
payment, in each case without set‑off or counterclaim. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest on Loans and on Reimbursement Obligations in
which the Lenders have purchased Participating Interests ratably to the Lenders
and like funds relating to the payment of any other amount payable to any Lender
to such Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.
Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower and the
Guarantors have agreed to pay the Administrative Agent under Section 13.15 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding the Minimum





--------------------------------------------------------------------------------





Collateral Amount of the then outstanding amount of all such L/C Obligations),
and Hedging Liability, the aggregate amount paid to, or held as collateral
security for, the Lenders and L/C Issuer and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
(d)    fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and
(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
Section 3.2.    Account DebitSection 3.2.    Account Debit. The Borrower hereby
irrevocably authorizes the Administrative Agent to charge any of the Borrower’s
deposit accounts maintained with the Administrative Agent for the amounts from
time to time necessary to pay any then due Obligations; provided that the
Borrower acknowledges and agrees that the Administrative Agent shall not be
under an obligation to do so and the Administrative Agent shall not incur any
liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.
Section 4.
Guaranties and CollateralSection 4.    Guaranties and Collateral.

Section 4.1.    GuarantiesSection 4.1.    Guaranties. The payment and
performance of the Obligations and Funds Transfer and Deposit Account Liability
shall at all times be guaranteed by Holdings and each direct and indirect
Domestic Borrower Subsidiary pursuant to Section 12 hereof or pursuant to one or
more guaranty agreements in form and substance acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each of
Holdings and each such Borrower Subsidiary executing and delivering this
Agreement as a Guarantor (including any Borrower Subsidiary hereafter executing
and delivering an Additional Guarantor Supplement in the form called for by
Section 12 hereof) or a separate Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”).
Section 4.2.    CollateralSection 4.2.    Collateral. The Secured Obligations
shall be secured by valid, perfected, and enforceable Liens on all right, title,
and interest of the Borrower in the following personal property: Receivables and
all Letter of Credit Rights and insurance relating to such Receivables;
Repurchase Agreements; documents of title with respect to any Qualified
Commodity including, without limitation, warehouse receipts (both tangible and
electronic); Hedging Accounts and Hedging Agreements; investment property;
Qualified Commodities; general intangibles relating to the foregoing; rights to
merchandise and other goods which is represented by, arises from, or relates to
any of the foregoing; supporting obligations and security interests relating to
the foregoing; monies, personal property, and interests in personal property of
the Borrower of any kind or description held by any Lender, and all dividends
and distributions on or other rights in connection with any such property;
supporting evidence and documents relating to any of the above‑described
property; and accessions and additions to, and substitutions and replacements
of, any and all of the foregoing, in each case whether now owned or hereafter
acquired or arising, and all proceeds thereof. The Borrower acknowledges and
agrees that the Liens on the Collateral shall be granted to the Administrative
Agent for the benefit of the holders of the Obligations and the Funds Transfer
and Deposit Account Liability, and shall be valid and perfected first priority
Liens subject, however, to Liens permitted by Section 8.8 hereof, in each case
pursuant to one or more Collateral Documents from the Borrower in form and
substance satisfactory to the Administrative Agent.





--------------------------------------------------------------------------------





Section 4.3.    Further AssurancesSection 4.3.    Further Assurances. The
Borrower agrees that it shall, and shall cause each Guarantor to, from time to
time at the request of the Administrative Agent or the Required Lenders, execute
and deliver such documents and do such acts and things as the Administrative
Agent or the Required Lenders may reasonably request in order to provide for or
perfect or protect such Liens on the Collateral. In the event the Borrower or
any Guarantor forms or acquires any other Domestic Borrower Subsidiary after the
date hereof, except as otherwise provided in Sections 4.1 and 4.2 above, the
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Domestic Borrower Subsidiary to execute a Guaranty and such
Collateral Documents as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such Domestic
Borrower Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
Section 5.
Definitions; Interpretation.Section 5.    Definitions; Interpretation

Section 5.1.    DefinitionsSection 5.1.    Definitions. The following terms when
used herein shall have the following meanings:
“Account Debtor” means any Person obligated to make payment on any Receivable.
“Adjusted LIBOR” is defined in Section 1.2(b) hereof.
“Administrative Agent” means Bank of Montreal, Chicago Branch, in its capacity
as Administrative Agent hereunder, and any successor in such capacity pursuant
to Section 11.7 hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Agreement to Pledge” means tangible negotiable document of title in the
possession of the Borrower, copies of which are included in the Borrowing Notice
attached hereto as Exhibit A, and the Borrower has agreed to deliver originals
of such document of title with all necessary endorsements within one (1)
Business Day of any Loan advance in reliance upon such document of title.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or the Borrower Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.





--------------------------------------------------------------------------------





“Applicable Margin” means (i) with respect to Base Rate Loans, zero percent
(0.0%) (ii) with respect to Eurodollar Loans, two and one half of one percent
(2.50%), and (iii) with respect to the commitment fees set forth in
Section 2.1(a) hereof, one half of one percent (0.50%).
“Application” is defined in Section 1.1(b)(ii) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Provider” means any Person that: (i) maintains secure electronic
systems for the recording, holding and transferring of electronic warehouse
receipts and other electronic documents and information regarding ownership,
transfers and pledges of the same that are fully compliant with applicable law,
the agreement pursuant to which the Administrative Agent maintains its account
with such Person, and the Administrative Agent’s standards for electronic
security of assets and information, in each case as determined by the
Administrative Agent in its sole discretion from time to time; (ii) is an
authorized “provider” of a “central filing system” for the maintenance of
electronic warehouse receipts or other electronic documents in good standing
with and in full compliance with all requirements of 7 C.F.R. Part 735,
including all requirements applicable under the provider agreement between such
Person and the US Farm Services Agency (or its designee under applicable
regulations); (iii) has entered into an agreement allowing the Administrative
Agent to hold an account for the crediting of electronic warehouse receipts or
other electronic documents, and to participate in such central filing system on
terms and conditions satisfactory to the Administrative Agent in its sole
discretion, (iv) at all times maintain in full force and effect any and all
necessary insurance, sureties and bonds required by applicable law or the
agreement pursuant to which the Administrative Agent maintains its account with
such Person, and (v) that is otherwise satisfactory to the Administrative Agent
in its sole discretion.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.
“Base Rate” is defined in Section 1.2(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.2(a) hereof.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrower Subsidiary” means a Subsidiary of the Borrower or of any of its direct
or indirect Subsidiaries.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the





--------------------------------------------------------------------------------





same type of Loans commences for such Borrowing, and is “converted” when such
Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 1.4 hereof.
“Borrowing Base” means, as of any time it is to be determined, the sum of:
(a)     the lesser of:
(i)    95% of the aggregate amount of all obligations of all Sellers under
Eligible Repurchase Agreements to repurchase from the Borrower all Eligible
Commodities consisting of Eligible Tier I Commodities sold by the Sellers to the
Borrower under Eligible Repurchase Agreements, minus the aggregate amount of the
applicable Concentration Limit; and
(ii)    85% of the Market Value at such time of all Eligible Commodities
consisting of Eligible Tier I Commodities purchased by the Borrower under the
Eligible Repurchase Agreements referred to in clause (a)(i) above, plus
(b)     the lesser of:
(i)    90% of the aggregate amount of all obligations of all Sellers under
Eligible Repurchase Agreements to repurchase from the Borrower all Eligible
Commodities consisting of Eligible Tier II Commodities sold by the Sellers to
the Borrower under the Eligible Repurchase Agreements, minus the applicable
Concentration Limit, and
(ii)    80% of the Market Value at such time of all Eligible Commodities
consisting of Eligible Tier II Commodities purchased by the Borrower under the
Eligible Repurchase Agreements referred to in clause (b)(i) above; plus
(c)    the lesser of:
(i)    an amount equal to (A) 90% of the then outstanding unpaid amount of
Eligible Receivables (Insured), plus (B) 80% of the then outstanding unpaid
amount of Eligible Receivables (Uninsured); and
(ii)    $10,000,000, plus
(d)    90% of the Hedging Value of all Hedging Agreements maintained in an
Eligible Hedging Account with respect to Eligible Commodities; plus
(e)    90% of the sum of the Market Value at such time of all Eligible
Commodities consisting of Eligible Tier I Commodities owned by the Borrower that
are evidenced by documents of title that are subject to Hedging Agreements
maintained in an Eligible Hedging Account; plus
(f)    80% of the sum of the Market Value at such time of all Eligible
Commodities consisting of Eligible Tier II Commodities owned by the Borrower
that are evidenced by documents of title that are subject to Hedging Agreements
maintained in an Eligible Hedging Account; plus





--------------------------------------------------------------------------------





(f)    90% of OTC Commodity Contract Equity of the Borrower with respect to OTC
Commodity Contracts for Qualified Commodities, if positive, or 100% of OTC
Commodity Contract Equity with respect to OTC Commodity Contracts for Qualified
Commodities, if negative (in which case such amount shall operate as a deduction
from the Borrowing Base); plus
(h)    65% of Forward Contract Equity, if positive, with respect to Qualified
Commodities; minus Forward Contract Exclusions; plus
(i)     70% of the sum of the Market Value at such time of all Unhedged Eligible
Commodities; minus
(k)    Eligible Tier II Commodity Cap;
provided further, that (i) the Administrative Agent shall have the right upon
five (5) Business Days’ notice to the Borrower to reduce the foregoing advance
rates in its reasonable discretion based on results from any field audit or
appraisal of the Collateral and (ii) the Borrowing Base shall be computed only
as against and on so much of such Collateral as is included on a Borrowing Base
Certificate furnished from time to time by the Borrower pursuant to this
Agreement and, if required by the Administrative Agent pursuant to any of the
terms hereof or any Collateral Document, as verified by such other evidence
reasonably required to be furnished to the Administrative Agent pursuant hereto
or pursuant to any such Collateral Document.
“Borrowing Base Certificate” means a certificate evidencing the Borrowing Base
in the form of Exhibit G attached hereto or such other form acceptable to the
Administrative Agent.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Certified Merchant” means a Person that (a) is an elevator that is licensed and
registered with the United States of America or any agency thereof or with the
state where such Person elevator is located; (b) is located within a region set
forth on Schedule 5.1(b) attached hereto; (c) is not the subject of dissolution,
liquidation, reorganization, receivership or bankruptcy proceedings or has not
gone out of business; and (d)





--------------------------------------------------------------------------------





satisfies the requirement to qualify as a certified merchant set forth in the
Credit and Collection Policy and is in compliance with all applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of Holdings on a
fully‑diluted basis, other than acquisitions of such interests by the Permitted
Holders, (b) Holdings ceases to own, directly or indirectly, 100% of the Voting
Stock of the Borrower, (c) Holdings fails to have the right to appoint a
majority of the board of directors (or similar governing body) of the Borrower,
(d) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of Holdings in excess of $10,000,000, shall occur, or (e) any “Change of
Control” (or words of like import), as defined in any agreement or indenture
relating to any issue of Indebtedness for Borrowed Money of the Borrower or any
Borrower Subsidiary in excess of $500,000, shall occur.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
“Collateral Account” is defined in Section 9.4 hereof.
“Collateral Documents” means the Security Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements and other documents as shall from time to time secure or relate to
the Obligations, and the Funds Transfer and Deposit Account Liability or any
part thereof.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 5.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Lenders acknowledge and agree that the Commitments





--------------------------------------------------------------------------------





of the Lenders aggregate (i) $40,000,000 for the period commencing May 1, 2016
through and including September 30, 2016 and (ii) $65,000,000 for all other
periods.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Concentration Limit” means, for any Seller at any date of determination,
(a) (i) with respect to the initial transaction under an Eligible Repurchase
Agreement for Eligible Tier I Commodities, the aggregate amount by which the
obligations (determined on a mark-to-market basis on such date of determination)
of such Seller to repurchase Qualified Commodities pursuant to such Eligible
Repurchase Agreement exceeds $30,000,000, and (ii) with respect to all Eligible
Repurchase Agreements (including Eligible Repurchase Agreements set forth in
clause (b) above), the aggregate amount by which the obligations (determined on
a mark-to-market basis on such date of determination) of such Seller to
repurchase Eligible Tier I Commodities pursuant to Eligible Repurchase
Agreements exceeds $32,000,000.
(b) (i) with respect to the initial transaction under an Eligible Repurchase
Agreement for Eligible Tier II Commodities, the aggregate amount by which the
obligations (determined on a mark-to-market basis on such date of determination)
of such Seller to repurchase Qualified Commodities pursuant to such Eligible
Repurchase Agreement exceeds $5,000,000, and (ii) with respect to all Eligible
Repurchase Agreements (including Eligible Repurchase Agreements set forth in
clause (b) above), the aggregate amount by which the obligations (determined on
a mark-to-market basis on such date of determination) of such Seller to
repurchase Eligible Tier II Commodities pursuant to Eligible Repurchase
Agreements exceeds $6,000,000.
For purpose hereof, the obligations of a Seller’s Subsidiaries and Affiliates
shall also be included in determining the Concentration Limit for such Seller.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit” means the credit facility for making Loans and issuing Letters of
Credit described in Section 1.1 hereof.
“Credit and Collection Policy” means the credit and collection policy of
Borrower dated as of October 15, 2010 heretofore delivered to the Administrative
Agent, as such policy may hereafter be amended, modified or supplemented from
time to time in accordance with this Agreement.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
“Crop Year” means, with respect to any Qualified Commodity at any time, the time
period (not to exceed twelve (12) consecutive months) from the planting of such
Qualified Commodity to the time such Qualified Commodity is harvested.





--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 1.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.12(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“Domestic Borrower Subsidiary” means a Borrower Subsidiary that is not a Foreign
Borrower Subsidiary.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer as provided for in Section
13.12 hereof, and (iii) unless an Event of Default has occurred and is
continuing, the





--------------------------------------------------------------------------------





Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any Guarantor or any of the Borrower’s or such
Guarantor’s Affiliates or Subsidiaries (including Borrower Subsidiaries).
“Eligible Commodities” means any Qualified Commodity which:
(a)     is an asset of the Borrower to which it has good and marketable title,
is freely assignable, and is subject to a perfected, first priority Lien in
favor of the Administrative Agent free and clear of any other Liens;
(b)    (i) is covered by a negotiable tangible document of title (including a
tangible warehouse receipt) in the Administrative Agent’s possession with all
necessary endorsements, (ii) is an Eligible Electronic Warehouse Receipt, or
(iii) is subject to an Agreement to Pledge or a Trust Receipt;
(d)    if such Qualified Commodity is subject to an Agreement to Pledge, then
the Borrower shall have delivered an original tangible document of title with
all necessary endorsements no later than one (1) Business Day after the
Administrative Agent has advanced a Loan in reliance upon such Agreement to
Pledge;
(e)    if such Qualified Commodity is subject to a Trust Receipt, then no more
than 20 days have elapsed since the tangible warehouse receipts or such other
document of title subject to such Trust Receipt was sent by the Administrative
Agent; provided, that the market value of Qualified Commodities subject to Trust
Receipts shall not exceed 25% of the market value of such Qualified Commodities;
(f)    is delivered to the Borrower pursuant to an Eligible Repurchase Agreement
or is owned by the Borrower free and clear of any Liens or other adverse
interests;
(g)    is subject to a Hedging Agreement in an equal amount to such Qualified
Commodity and such Hedging Agreement is maintained in an Eligible Hedging
Account; and
(h)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Eligible Electronic Warehouse Receipt” means either (a) a warehouse receipt
that satisfies all of the following conditions:  (i) is an “electronic warehouse
receipt” within the meaning of 7 C.F.R. Sec. 735.3, (ii) is issued and
maintained through an Approved Provider at which Administrative Agent maintains
an account for delivery of electronic warehouse receipts, and (iii) has been
credited to the Administrative Agent's account and Administrative Agent has the
right to cause a further transfer of such electronic warehouse receipt within
the central filing system of the Approved Provider without further action or
consent by the Borrower and (b) any other electronic document of title provided
by an Approved Provider that has been approved by the Administrative Agent.





--------------------------------------------------------------------------------





“Eligible Hedging Account” means a Hedging Account which:
(a)        is an asset of the Borrower or Seller to which it has good and
marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Administrative Agent free and clear of any other
Liens;
(b)        is maintained with an intermediary (as defined in the UCC) that is
acceptable to the Administrative Agent in its sole discretion, it being
understood that the Administrative Agent may, at any time and for any reason,
require that such Hedging Account be moved from one intermediary to another
intermediary that is acceptable to the Administrative Agent in its sole
discretion;
(c)        is subject to an account control agreement among the Borrower or
Seller (as applicable), the Administrative Agent and the intermediary
satisfactory in form and substance to the Administrative Agent; and
(d)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five
(5) Business Days prior written notice any such commodity account of the
Borrower may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Eligible OTC Counterparty” means, with respect to any OTC Commodity Contract,
(i) INTL FCStone Markets, LLC, (ii) a Person that is a Lender or an Affiliate of
a Lender, or (iii) a Person that has a minimum rating from a nationally
recognized credit agency of BBB+ that is acceptable to the Administrative Agent.
“Eligible Receivable” means any Receivable of the Borrower that:
(a)    (i) arises out of the sale of Qualified Commodities and is not contingent
upon the completion of any further performance by the Borrower or any other
Person on its/their behalf, (ii) does not represent a pre‑billed Receivable or a
progress billing or retainage amount, (iii) does not relate to the payment of
interest, and (iv) is net of any deposits made by or for the account of the
relevant Account Debtor;
(b)    is payable in U.S. Dollars or Canadian Dollars and the Account Debtor on
such Receivable is located within the United States of America;
(c)    is the valid, binding and legally enforceable obligation of the Account
Debtor obligated thereon and such Account Debtor (i) is not a Subsidiary or an
Affiliate of the Borrower or any Guarantor, (ii) is not a shareholder, director,
officer, or employee of the Borrower, any Guarantor or of any of their
Subsidiaries, (iii) is not the United States of America or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act or any similar state
or local statute, as the case may be, is complied with to the satisfaction of
the Administrative Agent, (iv) is not a debtor under any proceeding under any
Debtor Relief Law, (v) is not an assignor for the benefit of creditors, or
(vi) has not sold all or substantially all of its assets or has otherwise ceased
its operations;
(d)    is not evidenced by an instrument or chattel paper unless the same has
been endorsed and delivered to the Administrative Agent;





--------------------------------------------------------------------------------





(e)    is an asset of the Borrower to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of the Administrative Agent free and clear of any other Liens (other than Liens
permitted by Section 8.8(a) or (b) arising by operation of law which are
subordinate to the Liens in favor of the Administrative Agent);
(f)    is not subject to any counterclaim or defense asserted by the Account
Debtor or subject to any offset or contra account payable to the Account Debtor
(unless the amount of such Receivable is net of such contra account established
to the reasonable satisfaction of the Administrative Agent);
(g)    no surety bond was required or given in connection with said Receivable
or the contract or purchase order out of which the same arose;
(h)    it is evidenced by an invoice to the Account Debtor dated not more than
five (5) Business Days subsequent to the shipment date of the relevant inventory
or completion of performance of the relevant services and is issued on ordinary
trade terms requiring payment within 30 days of invoice date, and has not been
invoiced more than once;
(i)    is not unpaid more than sixty (60) days after the original due date, and
which has not been written off the books of the Borrower of such Guarantor or
otherwise designated as uncollectible;
(j)    would not cause the total Receivables owing from any one Account Debtor
and its Affiliates to exceed $1,500,000; provided, that only the amounts in
excess of $1,500,000 shall be deemed ineligible under this clause (j);
(k)    is not owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Receivable, unless the Borrower has filed such
report or qualified to do business in such jurisdiction;
(l)    complies in all material respects with the requirements of all applicable
laws and regulations, whether Federal, state or local, including without
limitation the Federal Consumer Credit Protection Act, the Federal Truth in
Lending Act and Regulation Z of the Board;
(m)    all representations and warranties set forth in this Agreement and the
Collateral Documents are true and correct with respect thereto;
(n)    does not arise from a sale on a bill‑and‑hold, guaranteed sale,
sale‑or‑return, sale‑on‑approval, consignment, or any other repurchase or return
basis; and
(o)    is not otherwise deemed to be ineligible in the sole judgment of the
Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice any Receivable of the Borrower may be deemed
ineligible by the Administrative Agent acting in its sole judgment).
“Eligible Receivable (Insured)” means all Eligible Receivables (i) where the
Account Debtor has a long‑term rating of BBB or better by Standard & Poor’s
Ratings Services Group, a division of The McGraw‑Hill Companies, Inc., Baa or
better by Moody’s Investors Service, Inc., or BBB or better by Fitch, Inc.
(provided that if more than one long‑term rating applies to such security, then
the lowest rating shall apply), or (ii) that are secured by an insurance policy
in an amount and on such terms, and issued by an insurer, satisfactory to





--------------------------------------------------------------------------------





the Administrative Agent in its discretion which has been assigned or
transferred to the Administrative Agent in a manner acceptable to the
Administrative Agent.
“Eligible Receivable (Uninsured)” means all Eligible Receivables that do not
qualify as Eligible Receivables (Insured).
“Eligible Repurchase Agreement” means any Repurchase Agreement which:
(a)     is the valid, binding and legally enforceable obligation of the Borrower
and the Seller and such Seller is not (i) a Subsidiary or an Affiliate of the
Borrower, (ii) a shareholder, director, officer or employee of Holdings, the
Borrower or any Subsidiary, (iii) the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act or any similar state
or local statute, as the case may be, is complied with to the satisfaction of
the Administrative Agent, (iv) a debtor under any proceeding under the United
States Bankruptcy Code, as amended, or any other comparable bankruptcy or
insolvency law, or (v) an assignor for the benefit of creditors;
(b)    provides that the Seller must repurchase the commodities within a
determined amount of time in accordance with such Repurchase Agreement;
(c)    no default or event of default exists under such Repurchase Agreement and
the representations and warranties made therein by the Borrower and the Seller
are true and correct in all material respects;
(d)    the Borrower has full and unqualified right to assign and grant a Lien in
such Repurchase Agreement to the Administrative Agent for the benefit of the
Lenders;
(e)    is not subject to any dispute, setoff, counterclaim, deductions or other
claims or defense with respect thereto by the Seller;
(f)    is not due from an Seller located in a state in which Borrower is not
able to bring suit or otherwise enforce its remedies against an Seller through
judicial process;
(g)     is in compliance in all respects with the requirements of the Credit and
Collection Policy; and
(h)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Eligible Tier I Commodities” means those Qualified Commodities set forth on
Schedule 5.1(a) attached hereto under the heading “Eligible Tier I Commodity” as
such schedule may be updated from time to time with the consent of the Lenders.
“Eligible Tier II Commodities” means those Qualified Commodities set forth on
Schedule 5.1(a) attached hereto under the heading “Eligible Tier II Commodity”
as such schedule may be updated from time to time with the consent of the
Lenders.





--------------------------------------------------------------------------------





“Eligible Tier II Commodity Cap” means, with respect to each Eligible Tier II
Commodity at any time the same is to be determined:
(i)    if the amount set forth in clause (b)(i) of the Borrowing Base is less
than the amount set forth in clause (b)(ii), then an amount by which (a) the sum
of (1) 90% of the aggregate amount of all obligations of all Sellers under
Eligible Repurchase Agreements to repurchase from the Borrower such Eligible
Tier II Commodity sold by the Sellers to the Borrower under the Eligible
Repurchase Agreements, minus the Concentration Limit applicable to such Eligible
Tier II Commodity, plus (2) 80% of the Market Value of such Eligible Tier II
Commodity owned by the Borrower that is evidenced by documents of title subject
to Hedging Agreements maintained in an Eligible Hedging Account exceeds (b)
$15,000,000.
(ii)    if the amount set forth in clause (b)(ii) of the Borrowing Base is less
than the amount set forth in clause (b)(i), then an amount by which (a) sum of
(1) 80% of the Market Value of such Eligible Tier II Commodity purchased by the
Borrower under the Eligible Repurchase Agreements referred to in clause (b)(i)
of the Borrowing Base, plus (2) 80% of the Market Value of such Eligible Tier II
Commodity owned by the Borrower that is evidenced by documents of title subject
to Hedging Agreements maintained in an Eligible Hedging Account, exceeds (B)
$15,000,000.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any hazardous material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.2(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 1.2(b) hereof.
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.





--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.11) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 13.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 13.1(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in
Section 1.2(a) hereof.
“Foreign Borrower Subsidiary” means each Borrower Subsidiary which (a) is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof or the District of Columbia, (b) conducts
substantially all of its business outside of the United States of America, and
(c) has substantially all of its assets outside of the United States of America.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Forward Contract” means any contract between the Borrower and one or more other
Certified Merchants whereby the Borrower agrees to purchase Qualified
Commodities from such Certified Merchants in a fixed price forward basis or no
basis established contract on a specific date in the future, which will be
delivered at a future date and later repurchased by the Certified Merchants.
“Forward Contract Equity” means, as of any date of determination and with
respect to any Forward Contract, the difference between (a) the market value on
a delivery date for the Qualified Commodities under such Forward Contract if
entered into as of such date of determination, and (b) the price payable on the
same delivery date for such Qualified Commodities under such Forward Contract
outstanding as of such date of determination (or such difference, in the
aggregate, measured on such other basis as may be reasonably determined from
time to time by the Administrative Agent); provided, however, that the value of
any outstanding Forward Contract shall be excluded from “Forward Contract
Equity” to the extent that such outstanding Forward Contract (i) is not a
validly‑executed contract that is in full force and effect; (ii)  is a contract
pursuant to which delivery is to be made after the current Crop Year; (iii)
is subject to any condition (other than the passage of time and tender of
payment or goods) or dispute or with respect to which a known claim of offset or
a contra account, or a defense or counterclaim, has been asserted by the
Certified Merchant; (iv) is not subject to a duly perfected first priority Lien
in favor of the Administrative Agent or is subject to any Lien; (v) is a
contract that has been rolled, for a period of thirty (30) days or more,
restructured, extended, amended or modified as a





--------------------------------------------------------------------------------





result of the inability of any party thereto (including the Borrower) to perform
thereunder or (vi) has a negative value from the Borrower’s perspective.
“Forward Contract Exclusion” means the following amounts shall be excluded in
determining Forward Contract Equity: (i) the amount by which any advance from
the Borrower to a Certified Merchant exceeds $5,000,000, (ii) the aggregate
amount by which Forward Contract Equity exceeds $10,000,000, and (iii) the
amount by which all advances from the Borrower to Certified Merchants in a
single region set forth on Schedule 5.1(b) attached hereto exceeds $5,000,000.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Guarantor owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from deposit accounts of the Borrower and/or any Guarantor now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to the Borrower or any Guarantor by any of
such Lenders or their Affiliates.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
“Hedging Account” means a commodity account, deposit account or securities
account (as such terms are defined in the UCC) maintained by the Borrower, a
Certified Merchant or a Seller with an intermediary.
“Hedging Agreements” means any arrangement entered into by the Borrower or a
Seller with a counterparty to protect against fluctuations in raw materials
values or commodity prices (including without limitation a commodity swap
transaction, commodity collar transaction, commodity floor transaction,
commodity cap transaction, commodity purchase transaction or commodity option
transaction, or any





--------------------------------------------------------------------------------





combination of the foregoing (including any options to enter into the
foregoing)) that permits financial (rather than physical) settlement of such
arrangement.
“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders in respect of any Hedging
Agreement of the type permitted under Section 8.7(c) as the Borrower or such
Guarantor may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor);
provided, however, that, with respect to any Guarantor, Hedging Liability
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.
“Hedging Value” means, at any time the same is to be determined, the aggregate
mark-to-market value of all Hedging Agreements as determined in accordance with
the terms and conditions set forth in such Hedging Agreements after taking into
account the effect of any legally enforceable netting agreement relating to such
Hedging Agreements, in each case determined without the addition of any asset
value with respect thereto. For purposes hereof and as of any date of
determination, the Hedging Value of Borrower’s Hedging Agreements for canola
shall only include Hedging Agreements for the next two delivery months from the
date of such determination.
“Holdings” is defined in the introductory paragraph hereof.
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Termination Date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, and (b) with respect to any Base Rate Loan, the last day
of every calendar month and on the Termination Date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, 2 weeks or 1, 2, 3, or 6 months thereafter,
provided, however, that:
(i)    no Interest Period shall extend beyond the final maturity date of the
relevant Loans;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of





--------------------------------------------------------------------------------





Eurodollar Loans to occur in the following calendar month, the last day of such
Interest Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
“INTL BOA Facility” means that certain Credit Agreement, dated as of October 1,
2010, among Holdings and INTL Global Currencies Limited, as Borrowers, the
Guarantors (as defined therein), the Lenders (as defined therein) and Bank of
America, N.A., as Administrative Agent, as the same may be amended from time to
time.
“L/C Issuer” means Bank of Montreal, Chicago Branch, in each case in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 1.1(b)(viii) hereof.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Participation Fee” is defined in Section 2.1(b) hereof.
“L/C Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.
“Legal Requirement” means any treaty, convention, statute, law, common law, rule
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.
“Lenders” means and includes Bank of Montreal, Chicago Branch and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof.
“Lending Office” is defined in Section 10.4 hereof.
“Letter of Credit” is defined in Section 1.1(b) hereof.
“LIBOR” is defined in Section 1.2(b) hereof.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.





--------------------------------------------------------------------------------





“Management Fees” means all fees, charges and other amounts (including without
limitation salaries and any other compensation such as bonuses, pensions and
profit sharing payments) due and to become due to Holdings or any of its
Affiliates in consideration for, directly or indirectly, management, consulting
or similar services.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower or of Holdings, the Borrower and the Borrower
Subsidiaries taken as a whole, (b) a material impairment of the ability of
Holdings, the Borrower or any Borrower Subsidiary to perform its material
obligations under any Loan Document or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against Holdings,
the Borrower or any Borrower Subsidiary of any Loan Document or the rights and
remedies of the Administrative Agent and the Lenders thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.
“Material Contract” means each Hedging Agreement, Repurchase Agreement and any
other agreement entered into by the Borrower with respect or in connection with
the foregoing, in each case that is included in determining eligibility
requirements for purposes of the Borrowing Base.
“Merchants Plus Program” means a program where farms commit to sell a
predetermined quantity of grain to a grain elevator at a price to be determined
by the Borrower. The farmer is required to commit the quantity of grain to the
program by a set cut-off date. Once the cut-off date is reached, Borrower
manages the aggregate quantity of grain in the program and attempts to maximize
the value of the grain during a timeframe referred to as the pricing period. The
Borrower is permitted to utilize a pricing strategy that it determines
appropriate. At the end of the pricing period, the value of the grain is set and
the farmer is committed to deliver the grain to the local elevator at the set
value.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion
“Moody’s” means Moody’s Investors Service, Inc.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 1.8 hereof.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of the Guarantors arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.23 hereof.
“OTC Commodity Contract” means any Hedge Agreement (excluding any
exchange‑traded or exchange‑cleared contract) with respect to any Qualified
Commodity to which the Borrower is a party.





--------------------------------------------------------------------------------





“OTC Commodity Contract Equity” means, as of any date of determination, the net
liquidation value (positive or negative) to the Borrower of all OTC Commodity
Contracts to which the Borrower is a party, calculated on the basis of the most
recently available account statements prepared by the counterparties thereto or
such other basis as may be reasonably determined from time to time by the
Administrative Agent (and, to the extent that such other basis would increase
the amount thereof, consented to by the Lenders); provided, however, that the
positive value of any OTC Commodity Contract that is in the money from the
Borrower’s perspective shall be excluded from “OTC Commodity Contract Equity” to
the extent that (a) such OTC Commodity Contract is (i) not a validly‑executed
contract that is in full force and effect; (ii) subject to any condition (other
than the passage of time, tender of payment or changes in prices or values with
respect to the reference assets) or dispute or with respect which a known claim
of offset or a contra account, or a defense or counterclaim, has been asserted
by the counterparty with respect thereto; (iii) with a Person that is the
subject of dissolution, liquidation, reorganization, receivership or bankruptcy
proceedings or has gone out of business; (iv) with a Person (other than an
Eligible OTC Counterparty) whose principal office is located outside the United
States or with an Eligible OTC Counterparty who does not have an office within
the United States; (v) the counterparty with respect thereto is not an Eligible
OTC Counterparty; (vi) not subject to a duly perfected first priority Lien in
favor of the Administrative Agent or is subject to any Liens (other than Liens
in favor of the Administrative Agent) in favor of any Person other than the
Administrative Agent; or (vii) a contract that has been rolled, restructured,
extended, amended or modified as a result of the inability of any party thereto
to perform thereunder or (b) the Eligible OTC Counterparty has not executed and
delivered to the Administrative Agent such acknowledgments with respect to such
OTC Commodity Contract which the Administrative Agent determines are necessary
or desirable.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14).
“Participating Interest” is defined in Section 1.1(b)(v) hereof.
“Participating Lender” is defined in Section 1.1(b)(v) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all Loans then outstanding.
“Permitted Holders” means (a) Leucadia National Corporation and (b) (i) Sean M.
O’Connor, Scott J. Branch, John Radziwill or any of their respective spouses or
lineal descendants; (ii) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of any of the foregoing; and (iii) any
trust, the beneficiaries of which only include any of the foregoing or their
respective spouses or lineal descendants.





--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Qualified Commodity” means any physical commodity of the type described on
Schedule 5.1(a) attached hereto (as such schedule may be modified or
supplemented in the Administrative Agent’s reasonable discretion) that is (or
with respect to a physical commodity subject to a Forward Contract, will be upon
delivery of such physical commodity) (a) either covered by a tangible document
of title issued or negotiated to the Borrower or is an Eligible Electronic
Warehouse Receipt; (b) on site and in storage within a storage facility operated
by a Seller; and (c) fully insured against casualty loss while in storage with
such Seller, and such Seller or the Borrower has delivered to the Administrative
Agent an insurance certificate naming the Administrative Agent as lender’s loss
payee with respect to such Qualified Commodity. The foregoing notwithstanding,
if any physical commodity consisting of canola or cotton is not on site and in
storage within a storage facility operated by such Seller, such physical
commodity shall be a Qualified Commodity if such physical commodity is stored at
a storage facility acceptable to the Administrative Agent (in its sole
discretion), and the Borrower, or such Seller or storage operator provides an
insurance certificate to the Administrative Agent evidencing that such physical
commodity is fully insured against casualty loss while in storage and naming the
Administrative Agent as loss payee.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing, whether evidenced by accounts, instruments, chattel paper, or
general intangibles.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.
“Reimbursement Obligation” is defined in Section 1.1(b)(iii) hereof.
“Repurchase Agreement” means a master commodities sale/repurchase agreement
between the Borrower and a Seller, pursuant to which the Seller party thereto
agrees to sell certain commodities to the Borrower and the Borrower agrees to
purchase such commodities and then the Seller agrees to repurchase such
commodities at a later date, together with all agreements, documents and
instruments related thereto, as such





--------------------------------------------------------------------------------





agreements, documents and instruments may be amended from time to time in
accordance with the Credit and Collection Policy and in accordance with this
Agreement.
“Required Lenders” means, as of the date of determination thereof, (i) in the
event there are two (2) Lenders, 100%, and (ii) in the event there are more than
two (2) Lenders, Lenders whose outstanding Loans and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans and Unused
Commitments of the Lenders.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw‑Hill Companies, Inc.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Secured Obligations” means the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or any Guarantor in a case under the United States Bankruptcy Code or
any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against such Loan Party in any such proceeding);
provided, however, that, with respect to any Guarantor, Secured Obligations
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.
“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the date of this Agreement between the Borrower and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
“Seller” means each Person obligated to repurchase commodities previously sold
to the Borrower under such Repurchase Agreement.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.





--------------------------------------------------------------------------------





“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, the excess of such Person’s assets over all its liabilities and
reserves as determined in accordance with GAAP, but excluding as assets
(i) goodwill and other intangible items and (ii) advances and loans to and
investments in such Person’s Affiliates and Subsidiaries. For avoidance of
doubt, the investments in and loans to the joint venture permitted by Section
8.9(j) hereof shall be excluded as assets for purposes of determining Tangible
Net Worth.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 1, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
“Trust Receipt” means tangible negotiable documents of title covering Qualified
Commodities delivered by the Administrative Agent to the Borrower or any other
Person for the purpose of (a) the ultimate sale or exchange of such Qualified
Commodity, or (b) the loading, unloading, storing, shipping, transshipping,
manufacturing, or otherwise dealing with such Qualified Commodities in a manner
preliminary to their sale or exchange.
“UCC” means Uniform Commercial Code of the State of Illinois as in effect from
time to time.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unhedged Eligible Commodities” means all Qualified Commodities owned by the
Borrower that are (i) evidenced by a document of title and (ii) not subject to a
Hedging Agreement but otherwise satisfy the requirements set forth in the
defined term “Eligible Commodities”.
“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans and L/C
Obligations.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 13.1.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.





--------------------------------------------------------------------------------





“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.
Section 5.2.    InterpretationSection 5.2.    Interpretation. The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.
Section 5.3.    Change in Accounting PrinciplesSection 5.3.    Change in
Accounting Principles. If, after the date of this Agreement, there shall occur
any change in GAAP from those used in the preparation of the financial
statements referred to in Section 6.5 hereof and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Borrower or the Required Lenders may by
notice to the Lenders and the Borrower, respectively, require that the Lenders
and the Borrower negotiate in good faith to amend such covenants, standards, and
terms so as equitably to reflect such change in accounting principles, with the
desired result being that the criteria for evaluating the financial condition of
Holdings, the Borrower and the Borrower Subsidiaries shall be the same as if
such change had not been made. No delay by the Borrower or the Required Lenders
in requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles. Until any
such covenant, standard, or term is amended in accordance with this Section 5.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.
Section 6.
Representations and WarrantiesSection 6.    Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:





--------------------------------------------------------------------------------





Section 6.1.    Organization and QualificationSection 6.1.    Organization and
Qualification. The Borrower is duly organized, validly existing, and in good
standing as a limited liability company under the laws of the State of Delaware,
has full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
Section 6.2.    Holdings and Borrower SubsidiariesSection 6.2.    Holdings and
Borrower Subsidiaries. Holdings and each Borrower Subsidiary is duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect. Schedule 6.2 hereto identifies the Borrower and each
Borrower Subsidiary, the jurisdiction of its organization, the percentage of
issued and outstanding shares of each class of its capital stock or other equity
interests owned by Holdings, the Borrower and the Borrower Subsidiaries (for
Holdings, solely with respect to the Borrower and Borrower Subsidiaries) and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of the
Borrower and each Borrower Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 6.2 as owned by Holdings, the Borrower or the Borrower
Subsidiaries are owned, beneficially and of record, by Holdings, the Borrower or
the applicable Borrower Subsidiary free and clear of all Liens other than Liens
permitted by Section 8.8 hereof. There are no outstanding commitments or other
obligations of the Borrower or any Borrower Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Borrower or any Borrower
Subsidiary.
Section 6.3.    Authority and Validity of ObligationsSection 6.3.    Authority
and Validity of Obligations. The Borrower has full right and authority to enter
into this Agreement and the other Loan Documents executed by it, to make the
borrowings herein provided for, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by the Borrower, and to perform
all of its obligations hereunder and under the other Loan Documents executed by
it. Holdings and each Borrower Subsidiary has full right and authority to enter
into the Loan Documents executed by it, to guarantee the Obligations and Funds
Transfer and Deposit Account Liability, to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by such Person (if any),
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by Holdings, the Borrower and the Borrower
Subsidiaries have been duly authorized, executed, and delivered by such Persons
and constitute valid and binding obligations of Holdings, the Borrower and the
Borrower Subsidiaries enforceable against them in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by Holdings,
the Borrower or any Borrower Subsidiary of any of the matters and things herein
or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon
Holdings, the Borrower or any Borrower Subsidiary or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and by‑laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
Holdings, the Borrower or any Borrower Subsidiary, (b) contravene or constitute
a default under any covenant, indenture or agreement of or affecting Holdings,
the Borrower or any Borrower Subsidiary or any of their Property, in each case
where such contravention or default,





--------------------------------------------------------------------------------





individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of Holdings, the Borrower or any Borrower Subsidiary other than
the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
Section 6.4.    Use of Proceeds; Margin StockSection 6.4.    Use of Proceeds;
Margin Stock. The Borrower shall use the proceeds of the Loans (i) to finance
traditional commodity financing arrangements or the Borrower’s purchase of
Eligible Commodities from the Sellers who have agreed to sell Eligible
Commodities to (and to later repurchase such Eligible Commodities from) the
Borrower, (ii) to finance the Borrower’s purchase of Forward Contracts, (iii) to
finance Eligible Accounts Receivable arising from the sale of Eligible
Commodities, and (iv) for general working capital purposes; provided, that
Borrower shall not use such proceeds to do any of the foregoing relating to
Qualified Commodities consisting of metals if the use of such proceeds would
cause the daily average amount of Loans used to finance metals in the preceding
12 months to exceed 50% of daily average amount of Loans during such period.
None of Holdings, the Borrower or any Borrower Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of Holdings, the Borrower and the
Borrower Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.
Section 6.5.    Financial ReportsSection 6.5.    Financial Reports. (i) The
unaudited balance sheet of the Borrower as at September 30, 2015, and the
related income statement of the Borrower for the fiscal year then ended, and the
unaudited interim balance sheet of the Borrower as at June 30, 2015, and the
related income statement of the Borrower and for the 9 months then ended,
heretofore furnished to the Administrative Agent and the Lenders fairly present
the financial condition of the Borrower as at said dates and the results of its
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis (except that interim statements omit any footnotes
to the information contained therein and do not reflect certain adjustments
which would be reflected on the annual certified financial statements). Except
as disclosed on Schedule 6.5 hereto, the Borrower has no contingent liabilities
which are material to it other than as indicated on such financial statements
or, with respect to future periods, on the financial statements furnished
pursuant to Section 8.5 hereof.
(ii)    The Annual Report on Form 10-K for the fiscal year ended September 30,
2015 has been prepared in accordance with GAAP on a basis consistent, except as
otherwise noted therein, with that of the previous fiscal year or period and
fairly reflect the financial position of Holdings as of the dates thereof, and
the results of operations for the periods covered thereby. Except as disclosed
on Schedule 6.5 hereto, Holdings does not have contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.
Section 6.6.    No Material Adverse ChangeSection 6.6.    No Material Adverse
Change. Since September 30, 2015, there has been no change in the condition
(financial or otherwise) or business prospects of Holdings, the Borrower or any
Borrower Subsidiary except those occurring in the ordinary course of business or
disclosed in the financial reports identified in Section 6.5(ii) hereof or
another form of written disclosure to the Lenders prior to the date of this
Agreement, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
Section 6.7.    Full DisclosureSection 6.7.    Full Disclosure. The statements
and information furnished to the Administrative Agent and the Lenders in
connection with the negotiation of this Agreement





--------------------------------------------------------------------------------





and the other Loan Documents and the commitments by the Lenders to provide all
or part of the financing contemplated hereby do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.
Section 6.8.    Trademarks, Franchises, and LicensesSection 6.8.    Trademarks,
Franchises, and Licenses. Holdings, the Borrower and the Borrower Subsidiaries
own, possess, or have the right to use all material patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information necessary to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
Section 6.9.    Governmental Authority and LicensingSection 6.9.    Governmental
Authority and Licensing. Holdings, the Borrower and the Borrower Subsidiaries
have received all licenses, permits, and approvals of all federal, state, and
local governmental authorities, if any, necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of the Borrower, threatened.
Section 6.10.    Good TitleSection 6.10.    Good Title. Holdings, the Borrower
and the Borrower Subsidiaries have good and defensible title (or valid leasehold
interests) to their assets as reflected on the most recent consolidated balance
sheet of Holdings, the Borrower and the Borrower Subsidiaries furnished to the
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.
Section 6.11.    Litigation and Other ControversiesSection 6.11.    Litigation
and Other Controversies. There is no litigation or governmental or arbitration
proceeding or labor controversy pending, nor to the knowledge of the Borrower
threatened, against Holdings, the Borrower or any Borrower Subsidiary or any of
their Property which if adversely determined, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Items disclosed
in the financial reports identified in Section 6.5(ii) and in Holdings’ Annual
Report on Form 10-K for the fiscal year ended September 30, 2015 are not
reasonably expected to have a Material Adverse Effect.
Section 6.12.    TaxesSection 6.12.    Taxes. All material tax returns required
to be filed by Holdings, the Borrower or any Borrower Subsidiary in any
jurisdiction have, in fact, been filed, and all material taxes, assessments,
fees, and other governmental charges upon Holdings, the Borrower or any Borrower
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. Neither Holdings nor the Borrower knows of any
proposed additional tax assessment against Holdings, the Borrower or the
Borrower Subsidiaries for which adequate provisions in accordance with GAAP have
not been made on their accounts. Adequate provisions in accordance with GAAP for
taxes on the books of Holdings, the Borrower and each Borrower Subsidiary have
been made for all open years, and for its current fiscal period.





--------------------------------------------------------------------------------





Section 6.13.    ApprovalsSection 6.13.    Approvals. No authorization, consent,
license or exemption from, or filing or registration with, any court or
governmental department, agency or instrumentality, nor any approval or consent
of any other Person, is or will be necessary to the valid execution, delivery or
performance by Holdings, the Borrower or any Borrower Subsidiary of any Loan
Document, except for (i) such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect and (ii) the filing
of all financing statements, mortgages, and other documents necessary to perfect
the Administrative Agent’s Lien in the Collateral.
Section 6.14.    Affiliate TransactionsSection 6.14.    Affiliate Transactions.
None of Holdings, the Borrower or Borrower Subsidiary is a party to any
contracts or agreements with any of its Affiliates (other than with Wholly‑owned
Borrower Subsidiaries) on terms and conditions which are less favorable to
Holdings, the Borrower or such Borrower Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.
Section 6.15.    Investment CompanySection 6.15.    Investment Company. None of
Holdings, the Borrower or any Borrower Subsidiary is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Section 6.16.    ERISASection 6.16.    ERISA. Each of Holdings, the Borrower and
each other member of its respective Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. None of
Holdings, the Borrower or any Borrower Subsidiary has any contingent liabilities
with respect to any post‑retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.
Section 6.17.    Compliance with LawsSection 6.17.    Compliance with Laws.
Holdings, the Borrower and the Borrower Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), where any such non‑compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. None
of Holdings, the Borrower or any Borrower Subsidiary has received written notice
to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental, health, and
safety statutes and regulations or is the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, where
any such non‑compliance or remedial action, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
    Section 6.18.    Anti-Corruption Laws and
SanctionsSection 6.18.    Anti-Corruption Laws and Sanctions. None of (a)
Holdings, the Borrower or any Borrower Subsidiary or, to the knowledge of
Holdings or the Borrower, any of their respective directors, officers, employees
or affiliates, or (b) to the knowledge of Holdings or the Borrower, any agent or
representative of Holdings, the Borrower or any Borrower Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person or currently the subject or target of
any Sanctions. Holdings, the Borrower or any Borrower Subsidiary and, to the
knowledge of Holdings or the Borrower, any of their respective directors,
officers, employees or affiliates, are in compliance with all applicable (i)
Anti-Corruption Laws in all material respects and (ii) Sanctions.





--------------------------------------------------------------------------------





Section 6.19.    Other AgreementsSection 6.19.    Other Agreements. None of
Holdings, the Borrower or any Borrower Subsidiary is in default under the terms
of any covenant, indenture or agreement of or affecting such Person or any of
its Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.
Section 6.20.    SolvencySection 6.20.    Solvency. Holdings, Borrower and the
Borrower Subsidiaries are solvent, able to pay their debts as they become due,
and have sufficient capital to carry on their business and all businesses in
which they are about to engage.
Section 6.21.    No DefaultSection 6.21.    No Default. No Default or Event of
Default has occurred and is continuing.
Section 6.22.    No Broker Fees.Section 6.22.    No Broker Fees No broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated thereby; and the Borrower hereby agrees to indemnify
the Administrative Agent and the Lenders against, and agree that they will hold
the Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.
Section 6.23.    Material Contracts.Section 6.23.    Material Contracts. Each of
the Borrower and each Borrower Subsidiary has entered into and is performing its
duties under each Material Contract in accordance with the Credit and Collection
Policies.
Section 7.
Conditions PrecedentSection 7.    Conditions Precedent.

Section 7.1.    All Credit EventsSection 7.1.    All Credit Events. At the time
of each Credit Event hereunder (including any Credit Event on the Closing Date):
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.4 hereof;
(d)    after giving effect to such Credit Event, the aggregate principal amount
of all Loans and the L/C Obligations then outstanding does not exceed the lesser
of (i) the Commitment and (ii)  the Borrowing Base, and the Borrower shall have
delivered to the Administrative Agent a certificate in the form attached hereto
as Exhibit A in evidence thereof;
(e)    after giving effect to such Credit Event, the Borrower’s Tangible Net
Worth shall be the greater of (i) $8,000,000 and (ii) 7.5% of the aggregate
principal amount of all Loans outstanding; and
(f)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent,





--------------------------------------------------------------------------------





the L/C Issuer, or any Lender (including, without limitation, Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (f), both inclusive, of this Section.
Section 7.2.    Conditions to the Effectiveness of this Agreement.Section
7.2.    Conditions to the Effectiveness of this Agreement This Agreement shall
become effective upon satisfaction of the following conditions:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Guarantors, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.8 hereof;
(c)    the Administrative Agent shall have received the Security Agreement duly
executed by the Borrower, together with (i) UCC financing statements to be filed
against the Borrower, as debtor, in favor of the Administrative Agent, as
secured party and (ii) to the extent a Borrowing is requested on the Closing
Date, (A) documents of title together with all necessary endorsements with
respect to the Eligible Commodities, and (B) all commodity account control
agreements for all Eligible Hedging Accounts;
(d)    the Administrative Agent shall have received evidence of insurance
insuring the Eligible Commodities and naming the Administrative Agent as
lender’s loss payee;
(e)    the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;
(f)    the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary or Assistant
Secretary;
(g)    the Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and each Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization and of each state in which it is qualified
to do business as a foreign corporation or organization;
(h)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;





--------------------------------------------------------------------------------





(i)    each Lender and L/C Issuer shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, the financial condition of the Borrower and the
Guarantors, and the lack of material contingent liabilities of the Borrower and
the Guarantors;
(j)    the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;
(k)    the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;
(l)    to the extent not on file with the Administrative Agent, the
Administrative Agent shall have received a fully executed Internal Revenue
Service Form W‑9 for the Borrower and each Guarantor;
(m)    no material adverse change in the business, condition (financial or
otherwise), operations, performance, or Properties of the Borrower or any
Guarantor shall have occurred since September 30, 2015;
(n)    the Administrative Agent shall have received copies of all Material
Contracts (or the Borrower’s standard form of such contacts), which shall be in
form and substance satisfactory to the Administrative Agent;
(o)    the Administrative Agent shall have received copies of the Credit and
Collection Policy, which shall be in form and substance satisfactory to the
Administrative Agent;
(p)    to the extent such secured Indebtedness for Borrowed Money is not
permitted hereunder, the Administrative Agent shall have received pay‑off and
lien release letters from secured creditors of the Borrower setting forth, among
other things, the total amount of indebtedness outstanding and owing to them (or
outstanding letters of credit issued for the account of the Borrower) and
containing an undertaking to cause to be delivered to the Administrative Agent
UCC termination statements and any other lien release instruments necessary to
release their Liens on the assets of the Borrower, which pay‑off and lien
release letters shall be in form and substance acceptable to the Administrative
Agent;
(q)    the Administrative Agent shall have received the fees required by the fee
letter referenced in Section 2.1(c) hereof; and
(r)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 8.
CovenantsSection 8.    Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:
Section 8.1.    Maintenance of BusinessSection 8.1.    Maintenance of Business.
Holdings and the Borrower shall, and shall cause each Borrower Subsidiary to,
preserve and maintain its existence, except as





--------------------------------------------------------------------------------





otherwise provided in Section 8.10(c) hereof. Holdings and the Borrower shall,
and shall cause each Borrower Subsidiary to, preserve and keep in force and
effect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights, and other proprietary rights necessary to the
proper conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
Section 8.2.    Maintenance of PropertiesSection 8.2.    Maintenance of
Properties. Holdings and the Borrower shall, and shall cause each Borrower
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except (i) to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person or (ii) where failure to do so could reasonably be expected to have a
Material Adverse Effect.
Section 8.3.    Taxes and AssessmentsSection 8.3.    Taxes and Assessments. Each
of Holdings and the Borrower shall duly pay and discharge, and shall cause each
Borrower Subsidiary to duly pay and discharge, all taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.
Section 8.4.    InsuranceSection 8.4.    Insurance. Each of Holdings and the
Borrower shall insure and keep insured, and shall cause each Borrower Subsidiary
to insure and keep insured, with good and responsible insurance companies, all
insurable Property owned by it which is of a character usually insured by
Persons similarly situated and operating like Properties against loss or damage
from such hazards and risks, and in such amounts, as are insured by Persons
similarly situated and operating like Properties; and each of Holdings and the
Borrower shall insure, and shall cause each Borrower Subsidiary to insure, such
other hazards and risks (including, without limitation, business interruption,
employers’ and public liability risks) with good and responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower shall in any event maintain, and
cause each Subsidiary to maintain, insurance on the Collateral to the extent
required by the Collateral Documents. The Borrower shall, upon the request of
the Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.
Section 8.5.    Financial ReportsSection 8.5.    Financial Reports. Holdings and
the Borrower shall, and shall cause each Borrower Subsidiary to, maintain a
standard system of accounting in accordance with GAAP and shall furnish to the
Administrative Agent, each Lender, and each of their duly authorized
representatives such information respecting the business and financial condition
of Holdings, the Borrower and each Borrower Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
(a)    (i) at the time of each Credit Event hereunder or upon the release of any
Collateral, (ii) each Monday to the that there are Loans or Letters of Credit
outstanding as of close of business on the immediately preceding Friday, and
(iii) upon the request by the Administrative Agent (on behalf of any Lender), a
Borrowing Base Certificate showing the computation of the Borrowing Base in
reasonable detail, together with a list of (A) counterparties indicating the
amount of any outstanding transactions and the credit ratings of such credit
party and (B) Eligible Accounts Receivable indicating the amount of such
Eligible Accounts Receivable, the credit rating of the account debtor and the
aging the Eligible





--------------------------------------------------------------------------------





Account Receivable, in each case prepared by the Borrower and certified to by a
Financial Officer of the Borrower;
(b)    as soon as available, and in any event no later than 45 days after the
last day of each fiscal quarter of each fiscal year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and the Borrower Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of income
of the Borrower and the Borrower Subsidiaries for the fiscal quarter and for the
fiscal year‑to‑date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year‑end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;
(c)    as soon as available, and in any event no later than 45 days after the
last day of each fiscal quarter of each fiscal year of Holdings, a copy of the
consolidated balance sheet of Holdings and its Subsidiaries as of the last day
of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of Holdings and its Subsidiaries for the fiscal quarter
and for the fiscal year‑to‑date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by Holdings in accordance with GAAP (subject
to the absence of footnote disclosures and year‑end audit adjustments) and
certified to by its chief financial officer or another officer of Holdings
acceptable to the Administrative Agent;
(d)    as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of Holdings, a copy of the consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of Holdings and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion of a firm of independent public accountants of recognized national
standing, selected by Holdings and reasonably satisfactory to the Administrative
Agent and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of Holdings and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
(e)    promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Holdings, the Borrower’s or any Borrower Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;
(f)    if requested by the Administrative Agent or any Lender, promptly after
the sending or filing thereof, copies of each financial statement, report,
notice or proxy statement sent by Holdings, the Borrower or any Borrower
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10‑K, Form 10‑Q and Form 8‑K reports) filed by Holdings, the
Borrower or any Borrower Subsidiary with any securities exchange or the
Securities and Exchange Commission or any successor agency;





--------------------------------------------------------------------------------





(g)    promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Holdings, the Borrower or any
Subsidiary or of notice of any material noncompliance with any applicable law,
regulation or guideline relating to Holdings, the Borrower or any Borrower
Subsidiary, or its business;
(h)    at the end of each Business Day during which any Obligations are
outstanding hereunder, the Borrower shall, and shall cause its Affiliates, to
deliver to the Administrative Agent daily mark-to-market reports of the Hedging
Value of all Hedging Agreements in the Eligible Hedge Accounts;
(i)    notice of any Change of Control;
(j)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of Holdings, or the Borrower, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against Holdings, the Borrower or any Borrower Subsidiary or
any of their Property which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; (ii) the occurrence of any Default
or Event of Default hereunder; or (iii) the occurrence of any event or the
existence of any condition that could reasonably be expected to have a Material
Adverse Effect;
(k)    promptly after any change or other modification of the Borrower’s
internal risk rating on any Seller, the Borrower shall deliver to the
Administrative Agent notice of any such change or modification of the change in
such Seller’s internal risk rating; and
(l)    with each of the financial statements delivered pursuant to
subsection (b) above, a written certificate in the form attached hereto as
Exhibit D signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by Holdings, the Borrower or any Borrower Subsidiary to remedy the
same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.22 hereof.
Section 8.6.    InspectionSection 8.6.    Inspection. Each of Holdings and the
Borrower shall, and shall cause each Borrower Subsidiary to, permit the
Administrative Agent, each Lender and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with the Administrative Agent, and such
Lenders the finances and affairs of Holdings, the Borrower and the Borrower
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to the Borrower.
Section 8.7.    Borrowings and GuarantiesSection 8.7.    Borrowings and
Guaranties. The Borrower shall not, nor shall it permit any Borrower Subsidiary
to, issue, incur, assume, create or have outstanding any Indebtedness for
Borrowed Money, or incur liabilities for interest rate, currency, or commodity
cap, collar, swap, or similar hedging arrangements, or be or become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or supply funds thereto or invest therein or otherwise
assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an





--------------------------------------------------------------------------------





obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person; provided, however, that the foregoing shall
not restrict nor operate to prevent:
(a)    the Obligations and Funds Transfer and Deposit Account Liability of the
Borrower and the Borrower Subsidiaries owing to the Administrative Agent and the
Lenders (and their Affiliates);
(b)    purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and the Borrower Subsidiaries in an amount not to exceed $100,000 in
the aggregate at any one time outstanding;
(c)    obligations of the Borrower or any Borrower Subsidiary arising out of
Hedging Agreements in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes; provided, that the
Borrower’s obligation to repurchase commodities previously sold to the
Subsidiaries of Holdings pursuant to any hedging activities permitted hereby
shall not exceed $10,000,000 in the aggregate at any one time;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    intercompany advances from time to time (i) owing by any Borrower
Subsidiary to the Borrower or another Borrower Subsidiary or by the Borrower to
a Borrower Subsidiary (ii) from the Borrower to Holdings or owing by the
Borrower to Holdings, in each under this clause (e) in the ordinary course of
business to finance working capital needs;
(f)    unsecured indebtedness owing by the Borrower or any Borrower Subsidiary
to Holdings so long as such indebtedness is subordinated in right of payment to
the prior payment of the Obligations and Funds Transfer and Deposit Account
Liability;
(g)    the guaranty by the Borrower and the Borrower Subsidiaries of the
obligations of Holdings and its Subsidiaries under the INTL BOA Facility in an
aggregate principal amount not to exceed $255,000,000 at any one time (and
renewals, refinancings and extensions thereof);
(h)    indebtedness arising under that certain Master Commodity Transaction
Agreement dated December 20, 2011 by and among the Borrower, INTL Commodities,
Inc,, and VMF Special Purpose Vehicle SPC on behalf of M1 Segregated Portfolio,
and any other indebtedness arising under repurchase agreements approved by the
Administrative Agent in its sole discretion;
(i)    unsecured indebtedness of the Borrower and the Borrower Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $100,000 in the
aggregate at any one time outstanding; and
(j)    obligations or indebtedness of the Borrower or the Borrower Subsidiaries
arising out of the Merchants Plus Program.





--------------------------------------------------------------------------------





Section 8.8.    LiensSection 8.8.    Liens. The Borrower shall not, nor shall it
permit any Borrower Subsidiary to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and the Borrower Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $100,000 at any one time outstanding;
(d)    Liens on the interest of lessors under Capital Leases or operating
leases;
(e)    Liens on equipment of the Borrower or any Borrower Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Borrower Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;
(f)    Liens on Hedging Accounts in favor of an intermediary to secure payment
of customary fees and commissions and for payment or delivery of Hedging
Agreements purchased or sold from such Hedging Accounts;
(g)    Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;
(h)    Liens securing the guaranty permitted by Section 8.7(g) hereof; provided,
such Liens are limited to the Borrower’s equity interests in the Borrower
Subsidiaries;
(i)    Liens securing indebtedness permitted by Section 8.7(h) hereof; provided,
that such Liens do not cover the Collateral including any proceeds thereof; and
(j)    Liens securing indebtedness permitted by Section 8.7(j) hereof; provided
that such Liens do not cover the Collateral including any proceeds thereof.





--------------------------------------------------------------------------------





Section 8.9.    Investments, Acquisitions, Loans and
AdvancesSection 8.9.    Investments, Acquisitions, Loans and Advances. The
Borrower shall not, nor shall it permit any Borrower Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P‑1 by Moody’s and at
least A‑1 by S&P maturing within one year of the date of issuance thereof;
(c)    investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
(d)    investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;
(f)    the Borrower’s investments in the Domestic Borrower Subsidiaries;
(g)    the Borrower’s loans and advances to Sellers pursuant to Repurchase
Agreements;
(h)    the Borrower’s or any Borrower Subsidiary’s loans and advances to
Holdings so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such loan or advance, and (ii) the Borrower is
in compliance with Section 8.22 hereof after giving effect to any such loan or
advance;
(i)    intercompany loans and advances from Holdings to the Borrower or to a
Borrower Subsidiary in the ordinary course of business to finance working
capital needs;
(j)    investments in and loans to a joint venture, partnership or other such
Person in connection with Borrower’s business activities so long as (i) no
Default or Event of Default has occurred and is continuing immediately before
and after giving effect to such investment or loan, (ii) the Borrower is in
compliance on a pro forma basis with the financial covenants set forth in
Section 8.22 hereof, and (iii) the aggregate amount of such investments in and
loans to such joint venture, partnership or other Person shall not exceed
$2,500,000 in the aggregate at any one time;





--------------------------------------------------------------------------------





(k)    investments in and loans to the Borrower’s customers in connection with
the purchase of such customer’s accounts receivable so long as (i) no Default or
Event of Default has occurred and is continuing immediately before and after
giving effect to such investment or loan, (ii) the Borrower is in compliance on
a pro forma basis with the financial covenants set forth in Section 8.22 hereof,
(iii) the aggregate amount of such investments in and loans to any such customer
and its Affiliates shall not exceed $300,000 in the aggregate at any one time,
and (iv) the aggregate amount of such investments in and loans to all such
customers shall not exceed $5,000,000 in the aggregate at any one time; and
(l)    secured loans to the Borrower’s customers to prevent or limit customer
losses so long as (i) no Default or Event of Default has occurred and is
continuing immediately before and after giving effect to such loan, (ii) the
Borrower is in compliance on a pro forma basis with the financial covenants set
forth in Section 8.22 hereof, and (iii) the aggregate amount of such loans shall
not exceed $2,000,000 in the aggregate at any one time.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
Section 8.10.    Mergers, Consolidations and SalesSection 8.10.    Mergers,
Consolidations and Sales. The Borrower shall not, nor shall it permit any
Borrower Subsidiary to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that this Section shall not
apply to nor operate to prevent:
(a)    the sale of inventory in the ordinary course of business;
(b)    the sale, transfer, lease or other disposition of Property of the
Borrower and the Borrower Subsidiaries to one another in the ordinary course of
its business;
(c)    the merger of any Borrower Subsidiary with and into the Borrower or any
other Borrower Subsidiary, provided that, in the case of any merger involving
the Borrower, the Borrower is the corporation surviving the merger;
(d)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(e)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or the Borrower
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and
(f)    the sale, transfer, lease or other disposition of Property of the
Borrower or any Borrower Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and the
Borrower Subsidiaries not more than $100,000 during any fiscal year of the
Borrower.
Section 8.11.    Maintenance of Borrower
SubsidiariesSection 8.11.    Maintenance of Borrower Subsidiaries. Holdings or
the Borrower shall not assign, sell or transfer, nor shall they permit any
Borrower





--------------------------------------------------------------------------------





Subsidiary to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of the Borrower or a Borrower Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale,
and transfer to any person of any shares of capital stock of the Borrower or a
Borrower Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Borrower
Subsidiary, and (b) any transaction permitted by Section 8.8(h) or
Section 8.10(c) above.
Section 8.12.    Dividends and Certain Other Restricted
PaymentsSection 8.12.    Dividends and Certain Other Restricted Payments. The
Borrower shall not, nor shall it permit any Borrower Subsidiary to, (a) declare
or pay any dividends on or make any other distributions in respect of any class
or series of its capital stock or other equity interests (other than dividends
or distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) directly or indirectly pay
Management Fees (collectively referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent (a) the
making of dividends or distributions by any Borrower Subsidiary to the Borrower
and (b) the Borrower may make dividends and distributions during any fiscal year
so long as (i) no Default or Event of Default has occurred and is continuing or
would result from such dividend or other distribution, and (ii) the Borrower is
in compliance with Section 8.22 hereof after giving effect to any such dividend
or other distribution.
Section 8.13.    ERISASection 8.13.    ERISA. Each of Holdings and the Borrower
shall, and shall cause each Borrower Subsidiary to, promptly pay and discharge
all obligations and liabilities arising under ERISA of a character which if
unpaid or unperformed could reasonably be expected to result in the imposition
of a Lien against any of its Property. Each of Holdings and the Borrower shall,
and shall cause each Borrower Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
Holdings, the Borrower or any Borrower Subsidiary of any material liability,
fine or penalty, or any material increase in the contingent liability of
Holdings, the Borrower or any Borrower Subsidiary with respect to any
post‑retirement Welfare Plan benefit.
Section 8.14.    Compliance with LawsSection 8.14.    Compliance with Laws. Each
of Holdings and the Borrower shall, and shall cause each Borrower Subsidiary to,
comply in all respects with the requirements of all federal, state, and local
laws, rules, regulations, ordinances and orders (including but not limited to
all Environmental Laws) applicable to or pertaining to its Property or business
operations, where any such non‑compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.
Section 8.15.    Burdensome Contracts with AffiliatesSection 8.15.    Burdensome
Contracts with Affiliates. The Borrower shall not, nor shall it permit any
Borrower Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than with Wholly‑owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Borrower Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.
Section 8.16.    No Changes in Fiscal YearSection 8.16.    No Changes in Fiscal
Year. The fiscal year of Holdings, the Borrower and the Borrower Subsidiaries
ends on September 30 of each year; and neither Holdings nor the Borrower shall,
nor shall they permit any Borrower Subsidiary to, change its fiscal year from
its present basis.





--------------------------------------------------------------------------------





Section 8.17.    Formation of Borrower SubsidiariesSection 8.17.    Formation of
Borrower Subsidiaries. Promptly upon the formation or acquisition of any
Domestic Borrower Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Borrower Subsidiary). The Borrower shall not, nor shall it
permit any Borrower Subsidiary to, form or acquire any Foreign Borrower
Subsidiary.
Section 8.18.    Change in the Nature of BusinessSection 8.18.    Change in the
Nature of Business. Neither Holdings nor the Borrower shall, nor shall they
permit any Borrower Subsidiary to, engage in any business or activity if as a
result the general nature of the business of Holdings, the Borrower or any
Borrower Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date.
Section 8.19.    Use of ProceedsSection 8.19.    Use of Proceeds. The Borrower
shall use the credit extended under this Agreement solely for the purposes set
forth in, or otherwise permitted by, Section 6.4 hereof. The Borrower will not
request any Borrowing, and the Borrower shall not directly or, to the Borrower’s
knowledge indirectly, use the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 8.20.    No RestrictionsSection 8.20.    No Restrictions. Except as
disclosed to the Lenders or as otherwise provided herein, neither Holdings nor
the Borrower shall, nor shall they permit any Borrower Subsidiary to, directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of
Holdings, the Borrower or any Borrower Subsidiary to: (a) pay dividends or make
any other distribution on the Borrower’s or any Borrower Subsidiary’s capital
stock or other equity interests owned (directly or indirectly) by Holdings, the
Borrower or any other Borrower Subsidiary, (b) pay any indebtedness owed to
Holdings, the Borrower or any other Borrower Subsidiary, (c) make loans or
advances to Holdings, the Borrower or any other Borrower Subsidiary,
(d) transfer any of its Property to Holdings, the Borrower or any other Borrower
Subsidiary, or (e) guarantee the Obligations and Funds Transfer and Deposit
Account Liability and/or grant Liens on its assets to the Administrative Agent
as required by the Loan Documents.
Section 8.21.    Performance of Duties; Amendment of Material
Contracts.Section 8.21.     Performance of Duties; Amendment of Material
Contracts. (a) Each of Holdings and the Borrower shall, and shall cause each
Borrower Subsidiary to, (i) fully and timely perform in all material respects
all agreements required to be observed by it in connection with each Material
Contract, (ii) comply in all material respects with the Credit and Collection
Policy, and (iii) refrain from taking any action (including waiving any default
or event of default under a Material Contract) that may materially impair the
rights of the Administrative Agent or the Lenders in any Material Contract or
any Collateral.
(b)    Neither Holdings nor the Borrower shall, nor shall they permit any
Borrower Subsidiary to, make any change to the Credit and Collection Policy or
their method for computing internal risk ratings for the Sellers if such change
would have a material adverse effect on any Material Contract.
Section 8.22.    Tangible Net WorthSection 8.22.    Tangible Net Worth. (a) The
Borrower shall at all times maintain a Tangible Net Worth of not less than the
greater of (i) $8,000,000 and (ii) 5.0% of the aggregate principal amount of all
Loans outstanding.





--------------------------------------------------------------------------------





(b)    At no time shall the Receivables and obligations under any Forward
Contract owing from a Certified Merchant to the Borrower exceed 10% of such
Certified Merchant’s Tangible Net Worth.
Section 8.23.    Compliance with Sanctions Section 8.23.    Compliance with
Sanctions. (a) Holdings and the Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by Holdings, the Borrower,
the Borrower Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
(b)    If any of Holdings or the Borrower obtains actual knowledge or receives
any written notice that any of Holdings or the Borrower, any Affiliate of the
Borrower or any Borrower Subsidiary is a Sanctioned Person (“OFAC Event”), the
Borrower shall promptly (i) give written notice to the Administrative Agent and
the Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included as a
Sanctioned Person is located within the jurisdiction of the United States of
America), and Holdings and the Borrower hereby authorize and consent to the
Administrative Agent and the Lenders taking any and all steps the Administrative
Agent or the Lenders deem necessary, in their sole but reasonable discretion, to
avoid violation of all applicable laws with respect to any such OFAC Event,
including the requirements of the Sanctions (including the freezing and/or
blocking of assets and reporting such action to OFAC).
Section 8.24.    Deposit AccountsSection 8.24.    Deposit Accounts. The Borrower
shall, and shall cause each Borrower Subsidiary to, maintain all deposit
accounts with the Administrative Agent or with other financial institutions
selected by the Borrower and reasonably acceptable to the Administrative Agent
(which financial institutions have entered into account control agreements with
the Administrative Agent relating to such accounts on terms reasonably
acceptable to the Administrative Agent).
Section 8.25.    Material ContractsSection 8.25.    Material Contracts. Promptly
upon entering into any Material Contract, the Borrower shall deliver a copy
thereof to the Administrative Agent.
Section 8.26.    Most Favored LendersSection 8.26.    Most favored Lenders. In
the event that the Borrower or any of the Borrower Subsidiaries shall, directly
or indirectly, be a party to or enter into or otherwise consent to any agreement
or instrument (or any amendment, supplement or modification thereto) under
which, directly or indirectly, any Person or Persons undertakes to make or
provide credit or loans to the Borrower or any of the Borrower Subsidiaries
(including, without limitation, any instrument, document or indenture relating
to any Indebtedness and any Material Contract), which agreement (or amendment
thereto) provides such Person with more restrictive covenants or borrowing base
provisions than are provided to the Administrative Agent and/or the Lenders in
this Agreement, the Borrower shall provide the Administrative Agent and the
Lenders with a copy of each such agreement (or amendment thereto) and such more
restrictive covenants or borrowing base provisions shall automatically be deemed
to be incorporated into this Agreement, and the Administrative Agent and the
Lenders shall have the benefits of such more restrictive covenants or borrowing
base provisions as if specifically set forth herein and applied for the benefit
of the holders of the Obligations and the interest of the Administrative Agent
and/or the Lenders in the Collateral (and no amendment, modification, or waiver
of any such more restrictive covenants or borrowing base provisions incorporated
herein by reference shall be effective against the Administrative Agent or the
Lenders unless consented to by the Required Lenders).  Upon the written request
of the Administrative Agent or the Required Lenders, the Borrower shall promptly
enter into an amendment to this Agreement to include such more restrictive
covenants or borrowing base provisions (provided that the Administrative Agent
and the Lenders shall maintain the benefit of such more restrictive covenants or
borrowing base provisions even if the Administrative Agent or Required Lenders
fail to make such request or the Borrower fails to provide such amendment).





--------------------------------------------------------------------------------





Section 9.
Events of Default and Remedies.Section 9.    Events of Default and Remedies

Section 9.1.    Events of DefaultSection 9.1.    Events of Default. Any one or
more of the following shall constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation, or
default for a period of three (3) days in the payment when due any interest, fee
or other Obligation payable hereunder or under any other Loan Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.15, 8.16, 8.18, 8.19,
8.20, 8.21, 8.22, 8.23 or 8.24 hereof or of any provision in any Loan Document
dealing with the use, disposition or remittance of the proceeds of Collateral or
requiring the maintenance of insurance thereon;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Holdings or the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Guarantor takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
(f)    (i) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Borrower Subsidiary aggregating in
excess of $500,000, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);
(ii)    default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Holdings aggregating in excess of $10,000,000
(including any default under the INTL BOA Facility), or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);





--------------------------------------------------------------------------------





(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Holdings, the Borrower or any Borrower Subsidiary, or against any of its
Property, in an aggregate amount in excess of $500,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
(h)    Holdings, the Borrower or any Borrower Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $500,000 which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $500,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by
Holdings, the Borrower or any Borrower Subsidiary, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against Holdings, the
Borrower or any Borrower Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    Holdings, the Borrower or any Borrower Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any of Holdings, the Borrower or any Borrower Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against Holdings, the Borrower or any
Borrower Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.
Section 9.2.    Non‑Bankruptcy Defaults.Section 9.2.    Non‑Bankruptcy Defaults
When any Event of Default (other than those described in subsection (j) or (k)
of Section 9.1 hereof with respect to the Borrower) has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); and (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan





--------------------------------------------------------------------------------





Documents without further demand, presentment, protest or notice of any kind;
and (c) if so directed by the Required Lenders, demand that the Borrower
immediately deliver to the Administrative Agent Cash Collateral in the Minimum
Collateral Amount of the aggregate amount of each Letter of Credit then
outstanding, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
Section 9.3.    Bankruptcy DefaultsSection 9.3.    Bankruptcy Defaults. When any
Event of Default described in subsections (j) or (k) of Section 9.1 hereof with
respect to the Borrower has occurred and is continuing, then all outstanding
Loans shall immediately become due and payable together with all other amounts
payable under the Loan Documents without presentment, demand, protest or notice
of any kind and the obligation of the Lenders to extend further credit pursuant
to any of the terms hereof shall immediately terminate and the Borrower shall
immediately deliver to the Administrative Agent Cash Collateral in the Minimum
Collateral Amount of the aggregate amount of each Letter of Credit then
outstanding, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.
Section 9.4    Collateral for Undrawn Letters of
CreditSection 9.4.    Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.13, Section 9.2 or Section 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.
(b)    All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations and Funds Transfer and Deposit Account
Liability. The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer. If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders. If
the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.13 hereof, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists. If the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Commitments,
Loans or





--------------------------------------------------------------------------------





other Obligations and Funds Transfer and Deposit Account Liability remain
outstanding, at the request of the Borrower the Administrative Agent shall
release to the Borrower any remaining amounts held in the Collateral Account.
(c)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.12(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.4 or Section 1.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.12 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
Section 9.5    Notice of DefaultSection 9.4.    Notice of Default. The
Administrative Agent shall give notice to the Borrower under Section 9.1(c)
hereof promptly upon being requested to do so by any Lender and shall thereupon
notify all the Lenders thereof.
Section 10.
Change in CircumstancesSection 10.    Change in Circumstances.

Section 10.1.    Change of LawSection 10.1.    Change of Law. Notwithstanding
any other provisions of this Agreement or any other Loan Document, if at any
time any Change in Law makes it unlawful for any Lender to make or continue to
maintain any Eurodollar Loans or to perform its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such





--------------------------------------------------------------------------------





Lender to make or maintain Eurodollar Loans. The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBORSection 10.2.    Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR. If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
Section 10.3.    Increased Cost and Reduced ReturnSection 10.3.    Increased
Cost and Reduced Return. (a) Increased Costs Generally. If any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be,





--------------------------------------------------------------------------------





such additional amount or amounts as will compensate such Lender, L/C Issuer or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any lending office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 10.4.    Lending OfficesSection 10.4.    Lending Offices. Each Lender
may, at its option, elect to make its Loans hereunder at the branch, office or
affiliate specified in its Administrative Questionnaire (each a “Lending
Office”) for each type of Loan available hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrower and the Administrative Agent. If any Lender
requests compensation under Section 10.3, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 13.1, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 10.3 or 13.1, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 10.5.    Discretion of Lender as to Manner of
FundingSection 10.5.    Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood,





--------------------------------------------------------------------------------





however, that for the purposes of this Agreement all determinations hereunder
with respect to Eurodollar Loans shall be made as if each Lender had actually
funded and maintained each Eurodollar Loan through the purchase of deposits in
the interbank eurodollar market having a maturity corresponding to such Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.
Section 11.
The Administrative AgentSection 11.    The Administrative Agent.

Section 11.1.    Appointment and Authorization of Administrative
AgentSection 11.1.    Appointment and Authorization of Administrative Agent.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
Montreal to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 11 are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and neither the Borrower nor any other Loan Party shall
have rights as a third‑party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 11.2.    Administrative Agent and its
AffiliatesSection 11.2.    Administrative Agent and its Affiliates. The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender (if applicable).
Section 11.3.    Action by Administrative AgentSection 11.3.    Action by
Administrative Agent. If the Administrative Agent receives from the Borrower a
written notice of an Event of Default pursuant to Section 8.5 hereof, the
Administrative Agent shall promptly give each of the Lenders and the L/C Issuer
written notice thereof. The obligations of the Administrative Agent under the
Loan Documents are only those expressly set forth therein. Without limiting the
generality of the foregoing, the Administrative Agent shall not be required to
take any action hereunder with respect to any Default or Event of Default,
except as expressly provided in Sections 9.2 and 9.5. Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action to enforce its
Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the Required Lenders. Unless and until the Required Lenders give
such direction, the Administrative Agent may (but shall not be obligated to)
take or refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and the L/C Issuer. In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer or the Borrower. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder. Any





--------------------------------------------------------------------------------





instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.
Section 11.4.    Consultation with ExpertsSection 11.4.    Consultation with
Experts. The Administrative Agent may consult with legal counsel, independent
public accountants, and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
Section 11.5.    Liability of Administrative Agent; Credit
DecisionSection 11.5.    Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents: (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of
Holdings, the Borrower or any Borrower Subsidiary contained herein or in any
other Loan Document; (iii) the satisfaction of any condition specified in
Section 7 hereof, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibility hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document or of any Collateral; and the Administrative Agent makes
no representation of any kind or character with respect to any such matter
mentioned in this sentence. The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys‑in‑fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys‑in‑fact selected with reasonable care. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents. The Administrative Agent may treat the payee of any Obligation as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents. It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of Holdings, the Borrower and the Borrower
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
or L/C Issuer with respect thereto.
Section 11.6.    IndemnitySection 11.6.    Indemnity. The Lenders shall ratably,
in accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents, and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified as determined by a court of competent jurisdiction by final and
nonappealable judgment. The obligations of the Lenders under this Section shall
survive termination of this Agreement. The Administrative Agent shall be
entitled to offset amounts received for the account of a Lender under this
Agreement against unpaid amounts due from such Lender to the Administrative
Agent or any L/C Issuer hereunder (whether as fundings of participations,
indemnities or otherwise, and with





--------------------------------------------------------------------------------





any amounts offset for the benefit of the Administrative Agent to be held by it
for its own account and with any amounts offset for the benefit of a L/C Issuer
to be remitted by the Administrative Agent to of for the account of such L/C
Issuer), but shall not be entitled to offset against amounts owed to the
Administrative Agent or any L/C Issuer by any Lender arising outside of this
Agreement and the other Loan Documents.
Section 11.7.    Resignation of Administrative Agent and Successor
Administrative AgentSection 11.7.    Resignation of Administrative Agent and
Successor Administrative Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders, the L/C Issuer and the
Borrower. Upon any such resignation of the Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. Upon
the acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer and
(ii) the Administrative Agent’s rights in the Collateral Documents shall be
assigned without representation, recourse or warranty to the Lenders and L/C
Issuer as their interests may appear.
Section 11.8.    Hedging Liability; Funds Transfer and Deposit Account Liability
ArrangementsSection 11.8.    Hedging Liability; Funds Transfer and Deposit
Account Liability Arrangements. By virtue of a Lender’s execution of this
Agreement or an assignment agreement pursuant to Section 13.10, as the case may
be, any Affiliate of such Lender with whom the Borrower or any Guarantor has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Guaranty Agreements as more fully set forth in Section 3.1. In connection with
any such distribution of payments and collections, or any request for the
release of the Guaranty Agreements and the Administrative Agent’s Liens in
connection with the termination of the Commitments and the payment in full of
the Obligations, the Administrative Agent shall be entitled to assume no amounts
are due to any Lender or its Affiliate with respect to Hedging Liability or
Funds Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guaranty
Agreements and Liens.
Section 11.9.    Designation of Additional AgentsSection 11.9.    Designation of
Additional Agents. The Administrative Agent shall have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes





--------------------------------------------------------------------------------





hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.
Section 11.10.    Authorization to Release or Subordinate or Limit
LiensSection 11.10.    Authorization to Release or Subordinate or Limit Liens.
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
and L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.13 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capital Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by Sections 8.7(b) and 8.8(d) hereof,
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax, and
(d) release Liens on the Collateral following termination or expiration of the
Commitments and payment in full in cash of the Obligations and, if then due,
Funds Transfer and Deposit Account Liability and Hedging Liability.
Section 11.11.    Authorization to Enter into, and Enforcement of, the
Collateral DocumentsSection 11.11.    Authorization to Enter into, and
Enforcement of, the Collateral Documents. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders and the L/C Issuer to execute and
deliver the Collateral Documents on behalf of each of the Lenders and their
Affiliates and the L/C Issuer, and to take such action and exercise such powers
under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Each Lender and L/C Issuer acknowledges and agrees that it will be bound by the
terms and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent. The Lenders and L/C Issuer(s) hereby
irrevocably authorize the Administrative Agent, based upon the instruction of
the Required Lenders, to credit bid and purchase (either directly or through one
or more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted by the Administrative Agent (or any security trustee
therefore) under the provisions of the Uniform Commercial Code, including
pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 of the United States Bankruptcy Code, or at any sale or
foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law. Except as otherwise specifically provided for herein, no Lender
(or its Affiliates) or L/C Issuer, other than the Administrative Agent, shall
have the right to institute any suit, action or proceeding in equity or at law
for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) or L/C Issuer shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Collateral Documents by its
or their action or to enforce any right thereunder, and that all proceedings at
law or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders, the L/C Issuer, and their
Affiliates. Each Lender and L/C Issuer is hereby appointed agent for the purpose
of perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender or L/C Issuer (other than
the Administrative Agent) obtain possession of any Collateral, such Lender or
L/C Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.





--------------------------------------------------------------------------------





Section 11.12.    Authorization of Administrative Agent to File Proofs of
ClaimSection 11.12.    Authorization of Administrative Agent to File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law
described in subsection (j) or (k) of Section 9.1 or any other judicial
proceeding relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer(s)
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer(s) and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuer(s) and the Administrative
Agent under including, but not limited to, Sections 1.9, 2.1, 10.3, and 13.15
hereof) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer(s), to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 13.15 hereof. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.
Section     11.13.    L/C Issuer.Section 11.13.    L/C Issuer. The L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith. The L/C Issuer shall have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 11, included the
L/C Issuer with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to such L/C Issuer.
Section 12.
The GuaranteesSection 12.    The Guarantees.

Section 12.1.    The GuaranteesSection 12.1.    The Guarantees. To induce the
Lenders and L/C Issuer to provide the credits described herein and in
consideration of benefits expected to accrue to the Borrower by reason of the
Commitments and for other good and valuable consideration, receipt of which is
hereby acknowledged, Holdings and each Borrower Subsidiary party hereto
(including any Borrower Subsidiary executing an Additional Guarantor Supplement
in the form attached hereto as Exhibit E or such other form acceptable to the
Administrative Agent) and the Borrower (as to the Secured Obligations of a
Guarantor) hereby unconditionally and irrevocably guarantees jointly and
severally to the Administrative Agent, the Lenders, and the L/C Issuer and their
Affiliates, the due and punctual payment of all present and future Secured
Obligations, including, but not limited to, the due and punctual payment of
principal of and interest on the Loans, the





--------------------------------------------------------------------------------





Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding);
provided, however, that, with respect to any Guarantor, Hedging Liability
guaranteed by such Guarantor shall exclude all Excluded Swap Obligations. In
case of failure by the Borrower or other obligor punctually to pay any Secured
Obligations guaranteed hereby, each Guarantor hereby unconditionally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.
Section 12.2.    Guarantee UnconditionalSection 12.2.    Guarantee
Unconditional. The obligations of each Guarantor under this Section 12 shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged, or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or any Guarantor or other obligor, any other guarantor, or any of
their respective assets, or any resulting release or discharge of any obligation
of any the Borrower or any Guarantor or other obligor or of any other guarantor
contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which the Borrower,
any Guarantor or other obligor or any other guarantor may have at any time
against the Administrative Agent, any Lender, the L/C Issuer or any other
Person, whether or not arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the
Borrower, any Guarantor or other obligor, any other guarantor, or any other
Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower, any Guarantor or other obligor, regardless of
what obligations of the Borrower, any Guarantor or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Borrower,
any Guarantor or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower,
any Guarantor or other obligor or any other guarantor of the principal of or
interest on any Loan or any





--------------------------------------------------------------------------------





Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
subsection, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.
Section 12.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
CircumstancesSection 12.3.    Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances. Each Guarantor’s obligations under this Section 12
shall remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Funds Transfer and Deposit Account Liability shall have
been paid in full. If at any time any payment of the principal of or interest on
any Loan or any Reimbursement Obligation or any other amount payable by the
Borrower, any Guarantor or other obligor or any guarantor under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer and
Deposit Account Liability is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy, or reorganization of the Borrower, such
Guarantor or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 12 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
Section 12.4.    SubrogationSection 12.4.    Subrogation. Each Guarantor agrees
it will not exercise any rights which it may acquire by way of subrogation by
any payment made hereunder, or otherwise, until all the Secured Obligations
shall have been paid in full subsequent to the termination of all the
Commitments and expiration of all Letters of Credit. If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time prior to the
later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Borrower and the Guarantors hereunder and the other Loan
Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer (and their Affiliates) and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and L/C Issuer (and their Affiliates) or be credited and applied upon
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement.
Section 12.5.    SubordinationSection 12.5.    Subordination. Each Guarantor
(each referred to herein as a “Subordinated Creditor”) hereby subordinates the
payment of all indebtedness, obligations, and liabilities of the Borrower or
another Guarantor owing to such Subordinated Creditor, whether now existing or
hereafter arising, to the indefeasible payment in full in cash of all Secured
Obligations. During the existence of any Event of Default, subject to
Section 12.4, any such indebtedness, obligation, or liability of the Borrower or
another Guarantor owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the holders of the Secured Obligations and the proceeds thereof shall be paid
over to the Administrative Agent for application to the Secured Obligations
(whether or not then due), but without reducing or affecting in any manner the
liability of such Guarantor under this Section 12.
Section 12.6.    WaiversSection 12.6.    Waivers. Each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person against the Borrower or any Guarantor or other obligor, another
guarantor, or any other Person.





--------------------------------------------------------------------------------





Section 12.7.    Limit on RecoverySection 12.7.    Limit on Recovery.
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 12 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Section 12
void or voidable under applicable law, including, without limitation, fraudulent
conveyance law.
Section 12.8.    Stay of AccelerationSection 12.8.    Stay of Acceleration. If
acceleration of the time for payment of any amount payable by the Borrower, any
Guarantor or other obligor under this Agreement or any other Loan Document, or
under any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or Guarantor or obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents, or
under any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability, shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request or otherwise
with the consent of the Required Lenders.
Section 12.9.    Benefit to GuarantorsSection 12.9.    Benefit to Guarantors.
The Borrower and the Guarantors are engaged in related businesses and integrated
to such an extent that the financial strength and flexibility of the Borrower
and the Guarantors has a direct impact on the success of each Guarantor. Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.
Section 12.10.    KeepwellSection 12.10.    Keepwell. Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each the Borrower and other Guarantors to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until discharged in accordance with Section 12.3. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of the
Borrower and each Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
Section 13.
MiscellaneousSection 13.    Miscellaneous.

Section 13.1.    Withholding TaxesSection 12.1.    Withholding Taxes.     
(a)    Certain Defined Terms. For purposes of this Section, the term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or the
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this





--------------------------------------------------------------------------------





Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower and the Guarantors. The Borrower
and the Guarantors shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower and the Guarantors. The Borrower and the
Guarantors shall jointly and severally indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower or any Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower and the Guarantors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.12(d) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(g)(ii)(A), (ii)(B) and (ii)(D) below)





--------------------------------------------------------------------------------





shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W‑8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate in the form acceptable to the Administrative
Agent, IRS Form W‑9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate in the form acceptable to the Administrative Agent on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption





--------------------------------------------------------------------------------





from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after‑Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 13.2.    No Waiver, Cumulative Remedies.Section 13.2.    No Waiver,
Cumulative Remedies No delay or failure on the part of the Administrative Agent
or any Lender, or on the part of the holder or holders of any of the
Obligations, in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Administrative Agent, the Lenders, and of the holder
or holders of any of the





--------------------------------------------------------------------------------





Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
Section 13.3.    Non‑Business Days.Section 13.3.    Non‑Business Days If any
payment hereunder becomes due and payable on a day which is not a Business Day,
the due date of such payment shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable. In the case of any
payment of principal falling due on a day which is not a Business Day, interest
on such principal amount shall continue to accrue during such extension at the
rate per annum then in effect, which accrued amount shall be due and payable on
the next scheduled date for the payment of interest.
Section 13.4.    Intentionally Omitted.Section 13.4.    Intentionally Omitted
Section 13.5.    Survival of Representations.Section 13.5.    Survival of
Representations All representations and warranties made herein or in any other
Loan Document or in certificates given pursuant hereto or thereto shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.
Section 13.6.    Survival of Indemnities.Section 13.6.    Survival of
Indemnities All indemnities and other provisions relative to reimbursement to
the Lenders and L/C Issuer of amounts sufficient to protect the yield of the
Lenders and L/C Issuer with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 1.9, 10.3, and 13.15 hereof, shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Obligations.
Section 13.7.    Sharing of Set‑Off.Section 13.7.    Sharing of Set‑Off Each
Lender agrees with each other Lender a party hereto that if such Lender shall
receive and retain any payment, whether by set‑off or application of deposit
balances or otherwise, on any of the Loans or Reimbursement Obligations in
excess of its ratable share of payments on all such Obligations then outstanding
to the Lenders, then such Lender shall purchase for cash at face value, but
without recourse, ratably from each of the other Lenders such amount of the
Loans or Reimbursement Obligations, or participations therein, held by each such
other Lenders (or interest therein) as shall be necessary to cause such Lender
to share such excess payment ratably with all the other Lenders; provided,
however, that if any such purchase is made by any Lender, and if such excess
payment or part thereof is thereafter recovered from such purchasing Lender, the
related purchases from the other Lenders shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest. For purposes of this Section, amounts owed to or recovered
by the L/C Issuer in connection with Reimbursement Obligations in which Lenders
have been required to fund their participation shall be treated as amounts owed
to or recovered by the L/C Issuer as a Lender hereunder.
Section 13.8.    NoticesSection 13.8.    Notices. Except as otherwise specified
herein, all notices hereunder and under the other Loan Documents shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below, or
such other address or telecopier number as such party may hereafter specify by
notice to the Administrative Agent and the Borrower given by courier, by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt.
Notices under the Loan Documents to any Lender shall be addressed to its address
or telecopier number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:







--------------------------------------------------------------------------------





to the Borrower or any Guarantor (other than Holdings):
FCStone Merchant Services, LLC
1251 NW Briarcliff Parkway, Suite 800
Kansas City, MO 64116
Attention:Brent Grecian
Telephone:816-410-7123
Telecopy:816-741-2904
to the Administrative Agent and L/C Issuer:
Bank of Montreal
115 South LaSalle Street
Chicago, Illinois 60603
Attention:Futures and Securities Division
Telephone:(312) 461-6751
Telecopy:(312) 765‑8353
to Holdings:
INTL FCStone Inc.
708 Third Avenue, Suite 1500
New York, NY 10017
Attention: Bruce Fields
Telephone: (212) 485-3518
Fax: (212) 485-3505


with a copy to:


1251 NW Briarcliff Parkway, Suite 800
Kansas City, MO 64116
Attention: Bill Dunaway
Telephone: (816) 410-7129
Fax: (816) 410-7450
 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
Section 13.9.    Counterparts; Integration;
EffectivenessSection 13.9.    Counterparts, Integration; Effectiveness.. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions





--------------------------------------------------------------------------------





specified in Section 7.2 hereof, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender and L/C
Issuer unless the Administrative Agent shall have received notice from such
Lender and L/C Issuer prior to the Closing Date specifying its objection
thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 13.10.    Successors and AssignsSection 13.10.    Successors and
Assigns. This Agreement shall be binding upon the Borrower and the Guarantors
and their successors and assigns, and shall inure to the benefit of the
Administrative Agent, the L/C Issuer, and each of the Lenders, and the benefit
of their respective successors and assigns, including any subsequent holder of
any of the Obligations. The Borrower and the Guarantors may not assign any of
their rights or obligations under any Loan Document without the written consent
of all of the Lenders and, with respect to any Letter of Credit or the
Application therefor, the L/C Issuer.
Section 13.11.    ParticipantsSection 12.11.    Participants. Each Lender shall
have the right at its own cost to grant participations (to be evidenced by one
or more agreements or certificates of participation) in the Loans made and
Reimbursement Obligations and/or Commitments held by such Lender at any time and
from time to time to one or more other Persons (other than a natural Person, the
Borrower or any Guarantor or any Affiliate or Subsidiary of the Borrower or any
Guarantor); provided that no such participation shall relieve any Lender of any
of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.9 and Section 10.3 hereof.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.





--------------------------------------------------------------------------------





Section 13.12.    AssignmentsSection 13.12.    Assignments. (a) Any Lender may
at any time assign to one or more Eligible Assignees all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(b)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(c)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding)
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Holdings, Borrower or Borrower Subsidiary. No such
assignment shall be made to Holdings, the Borrower or any of their Affiliates or
Borrower Subsidiaries.





--------------------------------------------------------------------------------





(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
Section 13.13.    Amendments.Section 13.13.    Amendments Any provision of this
Agreement or the other Loan Documents may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by (a) the Borrower,
(b) the Required Lenders, and (c) if the rights or duties of the Administrative
Agent, the L/C Issuer, are affected thereby, the Administrative Agent, the L/C
Issuer; provided that:
(i)    no amendment or waiver pursuant to this Section 13.13 shall (A) increase
any Commitment of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan of any fee payable hereunder without the consent of the
Lender to which such payment is owing or which has committed to make such Loan
hereunder;
(ii)    no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.13, change Section 13.7 in a manner that would
affect the ratable sharing of setoffs required thereby, change the application
of payments contained in Section 3.1, release any material guarantor or all or
substantially





--------------------------------------------------------------------------------





all of the Collateral (except as otherwise provided for in the Loan Documents),
or affect the number of Lenders required to take any action hereunder or under
any other Loan Document; and
(iii)    no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender affected thereby, extend the Termination Date, or extend
the stated expiration date of any Letter of Credit beyond the Termination Date;
(iv)    no amendment to Section 12 hereof shall be made without the consent of
the Guarantor(s) affected thereby; or
(v)    increase the advance rates set forth in the definition of “Borrowing
Base”, amend any definition used in the definition of “Borrowing Base” if the
effect of such amendment would be to increase the amount of available credit or
add a new category of eligible assets to the Borrowing Base without the written
consent of all the Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Section 13.14.    Headings.Section 13.14.    Headings Section headings used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.
Section 13.15.    Costs and Expenses; IndemnificationSection 13.15.    Costs and
Expenses; Indemnification. The Borrower agrees to pay all out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
negotiation, syndication, and administration of the Loan Documents, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated, together with any fees
and charges suffered or incurred by the Administrative Agent in connection with
collateral filing fees and lien searches. The Borrower agrees to pay to the
Administrative Agent, the L/C Issuer and each Lender, and any other holder of
any Obligations outstanding hereunder, all out‑of‑pocket costs and expenses
reasonably incurred or paid by the Administrative Agent, the L/C Issuer, such
Lender, or any such holder, including reasonable attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which





--------------------------------------------------------------------------------





arise from the gross negligence or willful misconduct of the party claiming
indemnification as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Borrower, upon demand by the Administrative Agent,
the L/C Issuer or a Lender at any time, shall reimburse the Administrative
Agent, the L/C Issuer or such Lender for any legal or other expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee) incurred in connection with investigating or defending against
any of the foregoing (including any settlement costs relating to the foregoing)
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified as determined by a court of competent
jurisdiction by final and nonappealable judgment. To the extent permitted by
applicable law, neither the Borrower nor any Guarantor shall assert, and each
such Person hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. The obligations of the Borrower
under this Section shall survive the termination of this Agreement.
Section 13.16.    Set‑offSection 13.16.    Set‑off. In addition to any rights
now or hereafter granted under the Loan Documents or applicable law and not by
way of limitation of any such rights, upon the occurrence of any Event of
Default, each Lender, the L/C Issuer, each subsequent holder of any Obligation,
and each of their respective affiliates, is hereby authorized by the Borrower
and each Guarantor at any time or from time to time, without notice to the
Borrower, any Guarantor or to any other Person, any such notice being hereby
expressly waived, to set‑off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender, the L/C Issuer,
subsequent holder, or affiliate, to or for the credit or the account of the
Borrower or such Guarantor, whether or not matured, against and on account of
the Obligations of the Borrower or such Guarantor to that Lender, L/C Issuer, or
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender, L/C Issuer, or
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 9 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
Section 13.17.    Entire AgreementSection 13.17.    Entire Agreement. The Loan
Documents constitute the entire understanding of the parties thereto with
respect to the subject matter thereof and any prior agreements, whether written
or oral, with respect thereto are superseded hereby.
Section 13.18.    Governing LawSection 13.18.    Governing Law. This Agreement
and the other Loan Documents (except as otherwise specified therein), and the
rights and duties of the parties hereto, shall be construed and determined in
accordance with the internal laws of the State of Illinois.
Section 13.19.    Severability of Provisions.Section 13.19.    Severability of
Provisions Any provision of any Loan Document which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement and the
other Loan Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all the
provisions of this Agreement and other Loan Documents are intended to be subject
to all applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable.





--------------------------------------------------------------------------------





Section 13.20.    Excess InterestSection 13.20.    Excess Interest.
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, no such provision shall require the payment or permit the
collection of any amount of interest in excess of the maximum amount of interest
permitted by applicable law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”). If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) neither the Borrower
nor any guarantor or endorser shall be obligated to pay any Excess Interest,
(c) any Excess Interest that the Administrative Agent or any Lender may have
received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.
Section 13.21.    ConstructionSection 13.21.    Construction. The parties
acknowledge and agree that the Loan Documents shall not be construed more
favorably in favor of any party hereto based upon which party drafted the same,
it being acknowledged that all parties hereto contributed substantially to the
negotiation of the Loan Documents. The provisions of this Agreement relating to
Borrower Subsidiaries shall only apply during such times as the Borrower has one
or more Borrower Subsidiaries. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.
Section 13.22.    Lender’s and L/C Issuer’s Obligations
SeveralSection 13.22.    Lender’s and L/C Issuer’s Obligations Several. The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders pursuant
hereto shall be deemed to constitute the Lenders and L/C Issuer a partnership,
association, joint venture or other entity.
Section 13.23.    Submission to Jurisdiction; Waiver of Jury
TrialSection 13.23.    Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower,
the Guarantors, the Administrative Agent and the Lenders hereby irrevocably
waive any and all right to trial by jury in any legal proceeding arising out of
or relating to any Loan Document or the transactions contemplated thereby.





--------------------------------------------------------------------------------





Section 13.24.    USA Patriot ActSection 13.24.    USA Patriot Act. Each Lender
and L/C Issuer that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify, and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or L/C Issuer to identify the Borrower
in accordance with the Act.
Section 13.25.     ConfidentialitySection 13.25.    Confidentiality. Each of the
Administrative Agent, the Lenders, and the L/C Issuer severally agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors to
the extent any such Person has a need to know such Information (it being
understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Borrower Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Lender or the L/C Issuer on a non‑confidential basis from a source other
than Holdings, the Borrower or any Borrower Subsidiary or any of their
directors, officers, employees or agents, including accountants, legal counsel
and other advisors, (i) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Loans or Commitments
hereunder, or (j) to entities which compile and publish information about the
syndicated loan market, provided that only basic information about the pricing
and structure of the transaction evidenced hereby may be disclosed pursuant to
this subsection (j). For purposes of this Section, “Information” means all
information received from Holdings, the Borrower or any of the Borrower
Subsidiaries or from any other Person on behalf of Holdings, the Borrower or any
Borrower Subsidiary relating to Holdings, the Borrower or any Borrower
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non‑confidential basis prior to disclosure by Holdings, the Borrower or any
Borrower Subsidiary or from any other Person on behalf of Holdings, the Borrower
or any Borrower Subsidiary.
Section 13.26.    Amendment and RestatementSection 13.26.    Amendment and
Restatement. This Agreement amends and restates the Original Credit Agreement
and is not intended to be or operate as a novation or an accord and satisfaction
of the Original Credit Agreement or the indebtedness, obligations and
liabilities of the Borrower and the Guarantors evidenced or provided for
thereunder. Without limiting the generality of the foregoing, the Borrower and
each Guarantor agrees that notwithstanding the execution and delivery of this
Agreement and the Collateral, the Liens previously granted to the Administrative
Agent pursuant to the Collateral Documents shall be and remain in full force and
effect and that any rights and remedies of the Administrative Agent thereunder
and obligations of the Credit Parties thereunder shall be and remain in full
force and effect, shall not be affected, impaired or discharged thereby and
shall secure all of the Credit Parties’ indebtedness, obligations and
liabilities to the Administrative Agent and the Lenders under the Original
Credit Agreement as amended and restated hereby. Nothing herein contained shall
in any manner affect or impair





--------------------------------------------------------------------------------





the priority of the Liens created and provided for by the Collateral Documents
as to the indebtedness which would be secured thereby prior to giving effect
hereto.
Section 13.27.    Equalization of LoansSection 13.27.    Equalization of Loans.
Upon the satisfaction of the conditions precedent set forth in Section 7.2
hereof, all loans outstanding under the Original Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement and, in
connection therewith, the Borrower shall be deemed to have prepaid all
outstanding Eurodollar Loans on the Closing Date. On the Closing Date, the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
relevant Percentage of outstanding Loans. Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.
[Signature Pages to Follow]





--------------------------------------------------------------------------------





This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.
“Borrower”
FCStone Merchant Services, LLC
By
:        /s/ WILLIAM J. DUNAWAY

Name     WILLIAM J. DUNAWAY
Title     TREASURER
By
:        /s/ BRUCE FIELDS

Name     BRUCE FIELDS
Title     GROUP TREASURER of INTL FCSTONE INC.


“Guarantor”
INTL FCStone Inc.
By
:        /s/ WILLIAM J. DUNAWAY

Name     WILLIAM J. DUNAWAY
Title     CFO
By
:        /s/ BRUCE FIELDS

Name     BRUCE FIELDS
Title     GROUP TREASURER







--------------------------------------------------------------------------------







“Administrative Agent and Lenders ”
Bank of Montreal, Chicago Branch, as Administrative Agent, L/C Issuer, and a
Lender
By
:        /s/ KRUPA TANTUWAYA

Name     KRUPA TANTUWAYA
Title     VICE PRESIDENT


CoBank, ACB, as a Lender
By
:        /s/ DEINO SATHER

Name     DEINO SATHER
Title     REGIONAL VICE PRESIDENT


The Huntington National Bank, as a Lender
By
:        /s/ KAREN WHEATLEY

Name     KAREN WHEATLEY
Title     VICE PRESIDENT

















